 

Exhibit 10.2

 

 

 

CONTRIBUTION AND SALE AGREEMENT

 

by and among

 

GALE SLG NJ LLC,
a Delaware limited liability company,

 

GALE SLG RIDGEFIELD MEZZ LLC,
a Delaware limited liability company,

 

GALE SLG NJ MEZZ LLC,
a Delaware limited liability company,

 

and

 

MACK-CALI VENTURES L.L.C.,
a Delaware limited liability company

 

--------------------------------------------------------------------------------

 

Dated as of March 7, 2006

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

CERTAIN DEFINITIONS

4

 

 

 

2.

AGREEMENT FOR CONTRIBUTION AND SALE

13

 

 

 

3.

DEPOSIT

14

 

 

 

4.

DUE DILIGENCE WAIVED; SPECIAL GALE TERMINATION RIGHT

14

 

 

 

5.

CLOSING

15

 

 

 

6.

ESCROW

16

 

 

 

7.

TITLE COMMITMENT

16

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

20

 

 

 

9.

GALE SLG COVENANTS

30

 

 

 

10.

INSPECTION

34

 

 

 

11.

CONDITIONS PRECEDENT TO CLOSING

35

 

 

 

12.

CLOSING DOCUMENTS; FINANCING; EXISTING LENDER CONSENTS

37

 

 

 

13.

FIRE OR CASUALTY

40

 

 

 

14.

CONDEMNATION

41

 

 

 

15.

ADJUSTMENTS AND PRORATIONS

41

 

 

 

16.

SURVIVAL; LIMITATION OF LIABILITY

48

 

 

 

17.

NOTICES

49

 

 

 

18.

BROKERS

50

 

 

 

19.

TAX MATTERS

51

 

 

 

20.

MISCELLANEOUS

53

 

 

 

21.

TROY TRANSACTION

57

 

i

--------------------------------------------------------------------------------


 

Exhibits

 

A

 

-

 

Properties and Owners

B-1

 

-

 

Gale SLG Pre-Closing Organizational Chart

B-2

 

-

 

Mack-Cali Pre-Closing Organizational Chart

B-3

 

-

 

Post-Closing Organizational Chart

C

 

-

 

Form of Initial JVLLC Operating Agreement

D

 

-

 

Form of Amended and Restated JVLLC Limited Liability Company Operating Agreement

E

 

-

 

Form of Title Affidavit

F

 

-

 

Form of Escrow Agreement

G

 

-

 

Form of Certification of Representations and Warranties

H

 

-

 

Form of Assignment and Assumption of Limited Liability Company Interest

I

 

-

 

Form of Rent Shortfall Guaranty

J

 

-

 

Form of Landlord Estoppel

K

 

-

 

Form of Tenant Estoppel

L

 

-

 

Gramercy Term Sheet

M

 

-

 

Troy Entities and Troy Properties

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

 

 

7(g)(viii)

 

-

 

Title Policies

8(a)(iii)

 

-

 

Contribution and Subscription Agreements

8(a)(x)

 

-

 

Leases

8(a)(xi)

 

-

 

Service Contracts

8(a)(xiii)

 

-

 

Brokerage Agreements

8(a)(xiv)

 

-

 

Litigation

8(a)(xviii)

 

-

 

Other Subsidiaries

8(a)(xxii)

 

-

 

Leasing Commissions as allocated to the Parties

8(a)(xxiv)

 

-

 

Existing Fixed Rate Debt Balance

8(a)(xxvi)

 

-

 

Rent Roll

8(a)(xxvii)

 

-

 

Certain Licenses

8(a)(xxx)

 

-

 

Tax Cert Proceedings

8(a)(xxxi)

 

-

 

Surveys

8(a)(xxxii)

 

-

 

Subsidiaries Treated as a Corporation

9(g)

 

-

 

Master Lease Spaces

9(j)

 

-

 

Mandatory Tenants

9(s)

 

-

 

Reciprocal Agreements

12(c)

 

-

 

Existing Fixed Rate Debt

13

 

-

 

Agreed Values

15(i)

 

-

 

Certain “Free Rent” Amounts

 

ii

--------------------------------------------------------------------------------


 

CONTRIBUTION AND SALE AGREEMENT

 

THIS CONTRIBUTION AND SALE AGREEMENT (together with all Schedules and Exhibits
hereto, this “Agreement”) is made and entered into as of the 7th of March, 2006
(the “Date of Agreement”) by and among GALE SLG NJ LLC, a Delaware limited
liability company (“Gale SLG”), GALE SLG NJ MEZZ LLC, a Delaware limited
liability company (“Portfolio Mezz”) and GALE SLG RIDGEFIELD MEZZ LLC, a
Delaware limited liability company (“Challenger Mezz”, and together with Gale
SLG and Portfolio Mezz, collectively, the “Gale SLG Transferors”, and each a
“Gale SLG Transferor”), and Mack-Cali Ventures L.L.C., a Delaware limited
liability company (“Mack-Cali”).

 

RECITALS

 

A.            Gale SLG is the owner of 100% of the membership interests (the
“Gale GP Interest”) in Gale SLG NJ GP LLC, a Delaware limited liability company
(the “GP”), existing pursuant to the Limited Liability Company Agreement of the
GP dated July 30, 2004 (the “GP Operating Agreement”) and 32,754,800 OP Units
(as defined in the OP Partnership Agreement) (the “Gale OP Units”; and together
with the Gale GP Interest, collectively, the “Contributed Interest”) of Gale SLG
NJ Operating Partnership, L.P. (the “OP”), a Delaware limited partnership
existing pursuant to the Third Amended and Restated Limited Partnership
Agreement of the OP, dated August 24, 1999, as amended by a First Amendment and
Second Amendment, each dated July 30, 2004 (as so amended, the “OP Partnership
Agreement”).

 

B.            The GP is the sole general partner of the OP and owns 327,508 GP
Units (as defined in the OP Partnership Agreement) and all of the outstanding
Preferred GP Units (as defined in the OP Partnership Agreement).

 

C.            The OP is the owner of 100% of the membership interests in
Portfolio Mezz, and Portfolio Mezz is the indirect owner of certain real
property listed in Exhibit A attached hereto (the “Portfolio Properties”; each
individually, a “Portfolio Property”). Fee title to each Portfolio Property is
held by the entity set forth next to such Property on Exhibit A (collectively,
the “Portfolio Owners”). In addition, (a) Mezz is the owner of 100% of the
membership interests in the entities listed on Exhibit M (the “Troy Entities”),
which entities are the fee owners of the properties set forth next to their
names on Exhibit M (the “Troy Properties”) and (b) the OP is the owner of 100%
of the membership interests in Gale SLG Naperville Member LLC (“Gale SLG
Naperville”, and together with the Troy Entities, the “Class C Entities”; and
the OP’s direct or indirect membership interests in the Class C Entities,
collectively, the “Class C Assets”).

 

D.            The OP is the owner of 100% of the issued and outstanding capital
stock of Gale SLG NJ TRS Corp., a Delaware corporation (“Portfolio TRS”).
Portfolio TRS is the owner of 100% of the membership interests (the “OP Sub II
Interest”) in PW/MS OP Sub II, LLC, a Delaware limited liability company (“Op
Sub II”).

 

E.             Portfolio Mezz is the owner of (a) 100% of the membership
interests (the “Waterview Interest”) in 35 Waterview SPE LLC, a Delaware limited
liability company (“Waterview Owner”), which is fee owner of certain real
property commonly known as 35

 

--------------------------------------------------------------------------------


 

Waterview Boulevard, Parsippany-Troy Hills, New Jersey (the “Waterview
Property”) and (b) 100% of the membership interests (the “Thornall Interest”) in
343 Thornall SPE LLC, a Delaware limited liability company (“Thornall Owner”),
which is a fee owner of certain real property commonly known as 343 Thornall
Street, Edison, New Jersey (the “Thornall Property”).

 

F.             Challenger Mezz is the owner of 100% of the membership interests
(the “Challenger Interest”) in 105 Challenger Owner LLC, a Delaware limited
liability company (“Challenger Owner”; Challenger Owner, together with and the
Portfolio Owners, collectively, the “Owners”, each, an “Owner”). Challenger
Owner is owner of a ground leasehold interest in certain real property known as
105 Challenger Road, Ridgefield Park, New Jersey (the “Challenger Property”;
together with the Portfolio Properties, the Waterview Property and the Thornall
Property, collectively, the “Properties”, each, a “Property”).

 

G.            Gale SLG Challenger LLC (“Challenger Parent”) is the owner of 100%
of the membership interests in Challenger Mezz and 100% of the issued and
outstanding stock of 105 Challenger TRS Corp. (“Challenger TRS”), a Delaware
corporation.

 

H.            The Owners, together with the OP, the GP, Portfolio Mezz and the
Class C Entities are referred to herein collectively the “Gale SLG Entities”. An
organizational chart depicting the pre-Closing structure of the Gale SLG
Entities and ownership of the Properties is attached hereto as Exhibit B-1. An
organizational chart depicting the post-Closing structure, after giving effect
to the Transaction, as hereinafter defined, is attached as Exhibit B-3.

 

I.              The Properties are currently encumbered by mortgage and
mezzanine debt as more particularly described herein.

 

J.             Prior to the Closing:

 

(a)           (i)  TRS shall form a Delaware limited liability company (“TRS
LLC”), to which it shall contribute all of the Op Sub II Interest in exchange
for 100% of the membership interests in TRS LLC (the “TRS LLC Interest”); (ii)
TRS LLC shall form a Delaware corporation (“TRS Sub”), to which it shall
contribute all of the Op Sub II Interest in exchange for 100% of the issued and
outstanding capital stock in TRS Sub; (iii) TRS shall distribute the TRS LLC
Interest to its sole shareholder, the OP as a dividend; (iv) the OP shall
distribute the TRS LLC Interest to its partners as a capital distribution; and
(v) the GP shall, in turn, distribute the TRS LLC Interest distributed to it to
its sole member, Gale SLG as a distribution (clauses (i)-(iv) are, collectively,
the “Portfolio TRS Reorganization”);

 

(b)           Gale SLG shall form Mack-Green-Gale LLC, a new wholly-owned
Delaware limited liability company (“JVLLC”); shall enter into an initial
limited liability company operating agreement in the form attached hereto as
Exhibit C; shall contribute the Contributed Interest to JVLLC; and

 

(c)           Challenger Parent shall contribute 100% of the capital stock of
Challenger TRS to Challenger Owner.

 

2

--------------------------------------------------------------------------------


 

K.            At Closing:

 

(a)           Portfolio Mezz shall sell to Mack-Cali the Waterview Interest (the
transaction described in this clause (a), the “Waterview Transaction”);

 

(b)           Portfolio Mezz shall sell to Mack-Cali the Thornall Interest (the
transaction described in this clause (b), the “Thornall Transaction”);

 

(c)           Challenger Mezz shall sell to Mack-Cali the Challenger Interest
(the transaction described in this clause (c), the “Challenger Transaction”);
and

 

(d)           Gale SLG shall sell to Mack-Cali the Mack-Cali Interest (as
hereinafter defined), and Gale SLG and Mack-Cali shall enter into the Amended
and Restated operating agreement of JVLLC in the form attached hereto as Exhibit
D (such agreement, the “JVLLC Operating Agreement”; the transaction described in
this (d), the “Portfolio Transaction”, and  together with the Challenger
Transaction, the Thornall Transaction and the Waterview Transaction,
collectively, the “Transaction”).

 

L.            In consideration of the Waterview Transaction, Mack-Cali shall pay
to Portfolio Mezz an amount (the “Waterview Purchase Price”), equal to the
Agreed Value of the Waterview Property minus the then-outstanding principal
amount of the Existing Fixed Rate Debt encumbering the Waterview Property, in
exchange for the Waterview Interest.

 

M.           In consideration of the Thornall Transaction, Mack-Cali shall pay
to Portfolio Mezz an amount (the “Thornall Purchase Price”), equal to the Agreed
Value of the Thornall Property, in exchange for the Thornall Interest.

 

N.            In consideration of the Challenger Transaction, Mack-Cali shall
pay to Challenger Mezz an amount (the “Challenger Purchase Price”), equal to the
Agreed Value of the Challenger Property minus the then-outstanding principal
amount of the Existing Fixed Rate Debt encumbering the Challenger Property, in
exchange for the Challenger Interest.

 

O.            In consideration of the Portfolio Transaction, Mack-Cali shall pay
to Gale SLG the sum of the following in exchange for Mack-Cali’s interest in
JVLLC:

 

(a)           an amount (the “Clause A Amount”), equal to Mack-Cali’s Applicable
Percentage Share of an amount equal to the difference between (x) the aggregate
Agreed Value of the Class A Properties and (y) the aggregate outstanding
principal amount of Existing Fixed Rate Debt encumbering the Class A Properties
as of the Closing Date;

 

(b)           an amount (the “Clause B Amount”), equal to Mack-Cali’s Applicable
Percentage Share of an amount equal to the difference between (x) the aggregate
Agreed Value of the Class B Properties and (y) the aggregate outstanding
principal amount of Existing Fixed Rate Debt encumbering the Class B Properties
as of the Closing Date; and

 

(c)           an amount equal to Mack-Cali’s Applicable Percentage Share of an
amount equal to the difference between (x) the Agreed Value of the Troy
Properties and (y) the aggregate principal amount of Existing Floating Rate Debt
encumbering the Troy Properties as

 

3

--------------------------------------------------------------------------------


 

of the Closing Date (and after application of the release prices in respect of
the Class A Properties and Class B Properties encumbered thereby to reduce the
principal amount thereof), (such amount the “Clause C Amount”, and together with
the Clause A Amount and the Clause B Amount, collectively, the “Portfolio
Purchase Price”; the Portfolio Purchase Price, together with the Challenger
Purchase Price, the Thornall Purchase Price and the Waterview Purchase Price,
collectively, the “Total Purchase Price”), in all cases subject to proration and
adjustment at Closing and to the other terms and conditions contained herein,
including, without limitation, the provisions of Section 21 (the interest in
JVLLC acquired by Mack-Cali upon payment of the Portfolio Purchase Price is
referred to herein as the “Mack-Cali Interest”).

 

P.            After the transfer of the Mack-Cali Interest to Mack-Cali, Gale
SLG will hold the remaining interest in JVLLC (the “Gale SLG Interest”).

 

Q.            The parties desire to enter into this Agreement for the purpose of
implementing the transfers and contributions of partnership interests and
membership interests described herein and making the covenants, representations
and warranties described herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             CERTAIN DEFINITIONS. The following terms as used in this
Agreement will have the meanings attributed to them as set forth below unless
the context clearly requires some other meaning.

 

“2004 Financials” has the meaning set forth in Section 8(a)(xv).

 

“2005 Financials” has the meaning set forth in Section 8(a)(xv).

 

“75 Livingston” has the meaning set forth in Section 12(c).

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Agreed Value” means, with respect to any Property and the Troy Properties, the
value set forth on Schedule 13.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Applicable Gale SLG Transferor” means, with respect to the Contributed
Interest, Gale SLG; with respect to the Waterview Property and the Thornall
Property, Portfolio Mezz; and with respect to the Challenger Property,
Challenger Mezz.

 

“Applicable Percentage Share” means:

 

4

--------------------------------------------------------------------------------


 

(1) with respect to Mack-Cali, (a) with respect to the Class A Properties, the
product of (x) Mack-Cali’s Class A Property Percentage Share and (y) the OP
Percentage Interest, (b) with respect to the Class B Properties, the product of
(x) Mack-Cali’s Class B Property Percentage Share and (y) the OP Percentage
Interest and (c) with respect to the Class C Assets, the product of (x)
Mack-Cali’s Class C Property Percentage Share and (y) the OP Percentage
Interest; and

 

(2) with respect to Gale SLG, (a) with respect to the Class A Properties, the
product of (x) Gale SLG’s Class A Property Percentage Share and (y) the OP
Percentage Interest, (b) with respect to the Class B Properties, the product of
(x) Gale SLG’s Class B Property Percentage Share and (y) the OP Percentage
Interest and (c) with respect to the Class C Assets, the product of (x) Gale
SLG’s Class C Property Percentage Share and (y) the OP Percentage Interest.

 

“Appurtenant Rights” means all rights of way, tenements, hereditaments,
easements, interests, minerals and mineral rights, water and water rights,
utility capacity and appurtenances, strips and gores and all adjoining streets,
alleys, roads, parking areas, curbs, curb cuts, sidewalks, landscaping, signage,
sewers and public ways, if any, in any way belonging or appertaining to, and
material to the ownership or operation of, the Land and the Improvements.

 

“Assignment” has the meaning set forth in Section 12(a)(vii).

 

“Assumption Approval Date” has the meaning set forth in Section 5(a).

 

“Broker” has the meaning set forth in Section 18.

 

“Brokerage Agreements” means all agreements with brokers or agents for the
leasing of space at the Properties.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks located in New York, New York are required or permitted to close.

 

“Certification of Representations and Warranties” has the meaning set forth in
Section 12(a)(vi).

 

“Challenger Mezz” has the meaning set forth in the introductory paragraph.

 

“Challenger Ground Lease” means that certain Lease of the Sixth Redevelopment
Parcel, dated November 21, 1990 between the Village of Ridgefield Park, as
lessor and Hartz Mountain Industries, Inc., as lesseee, as assigned by Hartz
Mountain Industries, Inc. to Samsung America, Inc. by Assignment and Assumption
of Ground Lease, dated November 21, 1990, as amended by First Amendment to Sixth
Redevelopment Parcel Lease between the Village of Ridgefield Park and Samsung
America, Inc., dated June 14, 1993, and assigned (to the extent of a 50%
undivided interest) by Samsung America, Inc. to Samsung Semiconductor, Inc.
pursuant to an Assignment and Assumption of Lease, dated September 1, 1995, as
amended by Second Amendment to Redevelopment Parcel Lease between the Village of
Ridgefield Park and Samsung America, Inc. and Samsung Semiconductor, Inc., dated
February 11, 1997, as assigned by Samsung America, Inc. and Samsung
Semiconductor, Inc. to SAI/SSI Realty L.L.C. by Assignment and Assumption of
Lease, dated as of June 4, 1998, as assigned by SAI/SSI Realty L.L.C. to Samsung
America, Inc. and Samsung Semiconductor, Inc by Assignment and

 

5

--------------------------------------------------------------------------------


 

Assumption of Lease, dated as of December 22, 1998, as assigned by Samsung
America, Inc. and Samsung Semiconductor, Inc. to Wellsford/Whitehall Holdings,
L.L.C. by Assignment and Assumption of Ground Lease dated as of December 22,
1998, as amended by Third Amendment to Sixth Redevelopment Parcel Lease, dated
as of December 22, 1998, between the Village of Ridgefield Park and
Wellsford/Whitehall Holdings, L.L.C., as assigned by Wellsford/Whitehall
Holdings, L.L.C. to 105 Challenger Owner LLC by Assignment and Assumption of
Ground Lease, dated as of May 16, 2005.

 

“Challenger Interest” has the meaning set forth in paragraph (F) of the
Recitals.

 

“Challenger Owner” has the meaning set forth in paragraph (F) of the Recitals.

 

“Challenger Parent” has the meaning set forth in paragraph (G) of the Recitals.

 

“Challenger Property” has the meaning set forth in paragraph (F) of the
Recitals.

 

“Challenger Purchase Price” has the meaning set forth in paragraph (N) of the
Recitals.

 

“Challenger Transaction” has the meaning set forth in paragraph (K) of the
Recitals.

 

“Challenger TRS” has the meaning set forth in paragraph (G) of the Recitals.

 

“Class A Properties” means the Properties identified on Exhibit A as Class A
Properties.

 

“Class A Property Percentage Share” has the meaning given such term in the JVLLC
Operating Agreement.

 

“Class B Properties” means the Properties identified on Exhibit A as Class B
Properties.

 

“Class B Property Percentage Share” has the meaning given such term in the JVLLC
Operating Agreement.

 

“Class C Assets” has the meaning set forth in paragraph (C) of the Recitals.

 

“Class C Entities” has the meaning set forth in paragraph (C) of the Recitals.

 

“Class C Policies” has the meaning set forth in Section 7(k).

 

“Class C Properties” has the meaning set forth in Section 7(k).

 

“Class C Property Percentage Share” has the meaning given such term in the JVLLC
Operating Agreement.

 

“Class Tax Liability” has the meaning set forth in Section 17.

 

“Clause A Amount” has the meaning set forth in paragraph O of the Recitals.

 

“Clause B Amount” has the meaning set forth in paragraph O of the Recitals.

 

6

--------------------------------------------------------------------------------


 

“Clause C Amount” has the meaning set forth in paragraph O of the Recitals.

 

“Closing” has the meaning set forth in Section 5(a).

 

“Closing Date” has the meaning set forth in Section 5(a).

 

“Closing Documents” has the meaning set forth in Section 12(a).

 

“Closing Statement” has the meaning set forth in Section 15(k).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condition of the Interest” has the meaning set forth in Section 8(f)(ii).

 

“Contributed Interest” has the meaning set forth in paragraph (A) of the
Recitals.

 

“Contribution and Subscription Agreements” has the meaning set forth in
Section 8(a)(iii).

 

“Date of Agreement” has the meaning set forth in the introductory paragraph.

 

“Debt Assumption” has the meaning set forth in Section 12(c).

 

“Deposit” has the meaning set forth in Section 3.

 

“Encumbrance” has the meaning set forth in Section 8(a)(iii).

 

“Entity-Related Representations” has the meaning set forth in Section 16(b).

 

“Environmental Law” shall mean any applicable federal, state, county or
municipal statute, ordinance, rule, regulation, order, code, directive or
requirement, together with all successor statutes, ordinances, rules,
regulations, orders, codes, directives or requirements, of any Governmental
Authority in any way related to Hazardous Materials.

 

“Escrowee” has the meaning set forth in Section 6.

 

“Escrow Agreement” has the meaning set forth in Section 6.

 

“Existing Fixed Rate Debt” means, for each Property, the mortgage loan so
identified for such Property on Schedule 12(c).

 

“Existing Floating Rate Debt” shall mean the mortgage loan, dated July 30, 2004,
made by Wachovia Bank, National Association to certain of the Owners in the
original principal amount of $344,395,000.

 

“Existing Mezz Debt” shall mean, collectively, (a) the revolving mezzanine loan,
dated July 30, 2004, made by SLG Gale Funding LLC to Portfolio Mezz in the
maximum principal

 

7

--------------------------------------------------------------------------------


 

amount of $25,000,000 and (b) the mezzanine loan, dated May 16, 2005 made by
Gramercy Warehouse Funding II LLC to Challenger Mezz in the amount of
$6,500,000.

 

“Expense Reimbursements” has the meaning set forth in Section 15(d)(ii).

 

“Financials” has the meaning set forth in Section 8(a)(xiii).

 

“Gale GP Interest” has the meaning set forth in paragraph (A) of the Recitals.

 

“Gale OP Units” has the meaning set forth in paragraph (A) of the Recitals.

 

“Gale SLG” has the meaning set forth in the introductory paragraph.

 

“Gale SLG Entity” and “Gale SLG Entities” have the meanings set forth in
paragraph (H) of the Recitals.

 

“Gale SLG Interest” has the meaning set forth in paragraph (P) of the Recitals.

 

“Gale SLG Lease Cost Space” has the meaning set forth in Section 9(g).

 

“Gale SLG Transferor” and “Gale SLG Transferors” have the meanings set forth in
the introductory paragraph.

 

“Gale SLG Transferors’ Representatives” has the meaning set forth in Section 19.

 

“Gale SLG Naperville” has the meaning set forth in paragraph (C) of the
Recitals.

 

“GAAP” means United States generally accepted accounting principles and
practices in effect on the date of this Agreement.

 

“Governmental Authority” shall mean any court, board, agency, commission,
office, authority, department, bureau or instrumentality of any nature
whatsoever or any governmental unit (federal, state, county, district,
municipal, city or otherwise) whether now or hereafter in existence.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“GI Test” has the meaning set forth in Section 4(b).

 

“GP” has the meaning set forth in paragraph (A) of the Recitals.

 

“GP Operating Agreement” has the meaning set forth in paragraph (A) of the
Recitals.

 

“Guarantor Release” has the meaning set forth in Section 12(c).

 

“Hazardous Materials” has the meaning set forth in Section 8(f)(ii)(A).

 

8

--------------------------------------------------------------------------------


 

“Improvements” means all buildings, fixtures and other improvements existing on
the Land.

 

“Initial Deposit” has the meaning set forth in Section 3.

 

“Intangibles” means all right, title and interest in and to all trade names,
trademarks, copyrights, service marks, logos, designs, goodwill, telephone
numbers, proprietary software (and documentation thereof), books and records,
and other intellectual and intangible property used by Owner, if any, in
connection with, and material to, the ownership, operation and maintenance of
the Property.

 

“JVLLC” has the meaning set forth in paragraph (J) of the Recitals.

 

“JVLLC Operating Agreement” has the meaning set forth in paragraph (K) of the
Recitals.

 

“Knowledge” has the meaning set forth in Section (8)(c).

 

“Knowledge Parties” has the meaning set forth in Section (8)(c).

 

“Land” means the real property constituting any Property.

 

“Law” means any foreign, federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law) in effect as of the date
hereof.

 

“Leases” means all rights as lessor, landlord or licensor under all leases,
tenancies and rental or occupancy agreements granting possessory rights,
options, rights of first refusal or similar rights with respect to any interest
in the Properties or any part thereof, in, on or covering the Land or
Improvements, together with all modifications, extensions, amendments and
guarantees thereof, together with such other leases of the Improvements
(together with modifications, extensions, amendments and guarantees thereof) as
may be made prior to Closing in accordance with the terms of this Agreement.

 

“Letter of Credit” has the meaning set forth in Section 3.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law, Action or Governmental
Order and those arising under any contract, agreement, arrangement, commitment
or other undertaking.

 

“Licenses” means all plans, drawings, specifications, blueprints and surveys in
Owner’s possession and relating in any material way to, the Land, Improvements,
and Appurtenant Rights, and all licenses, franchises, occupancy and use
certificates, permits, authorizations, consents, variances, waivers, approvals
and the like from any governmental or quasi-governmental entity or
instrumentality materially affecting the ownership, operation or maintenance of
the Land or the Improvements, including, without limitation, the Licenses set
forth on Schedule 8(a)(xxvii).

 

9

--------------------------------------------------------------------------------


 

“Mack-Cali” has the meaning set forth in the introductory paragraph.

 

“Mack-Cali Interest” has the meaning set forth in paragraph (O) of the Recitals.

 

“Mack-Cali Representatives” has the meaning set forth in Section 19.

 

“Mandatory Tenants” has the meaning set forth in Section 9(j).

 

“Master Lease Space” has the meaning set forth in Section 9(g).

 

“Minimum Estoppel Requirement” shall have the meaning set forth in Section 9(j).

 

“New Exceptions” has the meaning set forth in Section 7(b).

 

“New Financing” has the meaning set forth in Section 12(d).

 

“Non-Portfolio Property Payment” has the meaning set forth in Section 16(d).

 

“Notice” shall mean, in addition to its ordinary meaning, any written
communication of any nature, whether in the form of correspondence, memoranda,
order, directive or otherwise.

 

“OP” has the meaning set forth in paragraph (A) of the Recitals.

 

“OP Partnership Agreement” has the meaning set forth in paragraph (A) of the
Recitals.

 

“OP Percentage Interest” or “OP Percentage Share” means, as of any date in
respect of which the same is determined, the aggregate Percentage Interest (as
defined in the OP Partnership Agreement) in the OP owned, directly or
indirectly, by JVLLC as of such date.

 

“Op Sub II” has the meaning set forth in paragraph (D) of the Recitals.

 

“Op Sub II Interest” has the meaning set forth in paragraph (D) of the Recitals.

 

“Organizational Documents” has the meaning set forth in Section 8(a)(ix).

 

“Owner” and “Owners” have the meanings set forth in paragraph (F) of the
Recitals.

 

“Permitted Exceptions” has the meaning set forth in Section 7(g).

 

“Parking Field Lot” has the meaning set forth in Section 7(b).

 

“Personal Property” means all equipment and fixtures (other than those owned by
tenants) attached to the Improvements and located at and used in connection with
the ownership, operation and maintenance of the Land or the Improvements,
including without limitation all heating, lighting, air conditioning,
ventilating, plumbing, electrical or other mechanical equipment, other than such
equipment and fixtures which are de minimis in the operation of the applicable
Property. The Personal Property is set forth on Schedule 8(a)(xxiii).

 

10

--------------------------------------------------------------------------------


 

“Portfolio Mezz” has the meaning set forth in the introductory paragraph.

 

“Portfolio Owners” has the meaning set forth in paragraph (C) of the Recitals.

 

“Portfolio Property” and “Portfolio Properties” have the meanings set forth in
paragraph (C) of the Recitals.

 

“Portfolio Purchase Price” has the meaning set forth in paragraph (O) of the
Recitals.

 

“Portfolio Transaction” has the meaning set forth in paragraph (K) of the
Recitals.

 

“Portfolio TRS” has the meaning set forth in paragraph (D) of the Recitals.

 

“Portfolio TRS Reorganization” has the meaning set forth in paragraph (J) of the
Recitals.

 

“Post-Closing Owner” has the meaning set forth in Section 15(a).

 

“Post-Closing Period” has the meaning set forth in Section 19.

 

“Post-Closing Straddle Period” has the meaning set forth in Section 19.

 

“Pre-Closing Owner” has the meaning set forth in Section 15(a).

 

“Pre-Closing Period” has the meaning set forth in Section 19.

 

“Pre-Closing Straddle Period” has the meaning set forth in Section 19.

 

“Pre-Closing Tax Return” has the meaning set forth in Section 19.

 

“Proceeding” has the meaning set forth in Section 19.

 

“Property” and “Properties” have the meanings set forth in paragraph (F) of the
Recitals and shall include the applicable Owner’s interest in the related Land,
Improvements, Appurtenant Rights, Personal Property, Leases, Contracts, Licenses
and Intangibles.

 

“Rent Roll” has the meaning set forth in Section 8(a)(xxiii).

 

“Rent Shortfall Guaranty” has the meaning set forth in Section 9(g).

 

“Restricted Property” and “Restricted Properties” have the meanings set forth in
Section 19(a).

 

“Scheduled Payment Date” means a scheduled payment date under the Existing
Floating Rate Debt.

 

“Section 9 Leasing Costs” has the meaning set forth in Section 9(g).

 

11

--------------------------------------------------------------------------------


 

“Service Contracts” means all contracts, agreements, employment agreements,
guarantees, warranties and indemnities, if any, affecting the ownership,
operation, management and maintenance of the Land, Improvements, Appurtenant
Rights, Personal Property and Leases, other than contracts which are de minimis
in the operation of the applicable Property. The Service Contracts are set forth
on Schedule 8(a)(xi) attached hereto.

 

“Straddle Returns” has the meaning set forth in Section 19.

 

“Surveys” means the surveys of the Properties listed on Schedule 8(a)(xxxi).

 

“Tax” or “Taxes” mean all federal, state, county, local, foreign and other taxes
of any kind whatsoever (including, without limitation, income, profits, premium,
estimated, excise, sales, use, occupancy, gross receipts, franchise, ad valorem,
severance, capital levy, production, transfer, license, stamp, environmental,
withholding, employment, unemployment compensation, payroll related and property
taxes, import duties and other governmental charges or assessments), whether or
not measured in whole or in part by net income, and including deficiencies,
interest, additions to tax or interest, and penalties with respect thereto, and
including expenses associated with contesting any proposed adjustment related to
any of the foregoing.

 

“Tax Cert Proceedings” has the meaning set forth in Section 8(a)(xxx).

 

“Tax Claim” has the meaning set forth in Section 19.

 

“Tax Returns” means any and all statements, returns, reports and forms
(including elections, declarations, claims for refund, amendments, schedules,
information returns or attachments thereto) filed or required to be filed with a
Governmental Authority with respect to Taxes.

 

“Tenant Estoppel” has the meaning set forth in Section 9(j).

 

“Thornall Interest” has the meaning set forth in paragraph (E) of the Recitals.

 

“Thornall LLC Agreement” has the meaning set forth in Section 8(a)(v).

 

“Thornall Owner” has the meaning set forth in paragraph (E) of the Recitals.

 

“Thornall Property” has the meaning set forth in paragraph (E) of the Recitals.

 

“Thornall Transaction” has the meaning set forth in paragraph (K) of the
Recitals.

 

“Thornall Purchase Price” has the meaning set forth in paragraph (M) of the
Recitals.

 

“Title Clearance Date” has the meaning set forth in Section 7(b).

 

“Title Commitment” has the meaning set forth in Section 7(a).

 

“Title Company” has the meaning set forth in Section 7(a).

 

12

--------------------------------------------------------------------------------


 

“Title Election” has the meaning set forth in Section 7(f).

 

“TOE Date” has the meaning set forth in Section 5(a).

 

“TOE Declaration” has the meaning set forth in Section 5(a).

 

“TOE Declarer” has the meaning set forth in Section 5(a).

 

“Total Purchase Price” has the meaning set forth in paragraph (O) of the
Recitals.

 

“Transaction” has the meaning set forth in paragraph (K) of the Recitals.

 

“Troy Entities” has the meaning set forth in paragraph (C) of the Recitals.

 

“Troy Properties” has the meaning set forth in paragraph (C) of the Recitals.

 

“Troy JV” has the meaning set forth in Section 20.

 

“Troy Transaction” has the meaning set forth in Section 20.

 

“TRS Sub” has the meaning set forth in paragraph (J) of the Recitals.

 

“Unfunded Leasing Expenses” has the meaning set forth in Section 15(i).

 

“Unpermitted Exceptions” has the meaning set forth in Section 7(b).

 

“Waterview Interest” has the meaning set forth in paragraph (E) of the Recitals.

 

“Waterview LLC Agreement” has the meaning set forth in Section 8(a)(v).

 

“Waterview Owner” has the meaning set forth in paragraph (E) of the Recitals.

 

“Waterview Property” has the meaning set forth in paragraph (E) of the Recitals.

 

“Waterview Transaction” has the meaning set forth in paragraph (K) of the
Recitals.

 

“Waterview Purchase Price” has the meaning set forth in paragraph (L) of the
Recitals.

 

2.             AGREEMENT FOR CONTRIBUTION AND SALE.

 

(a)           Mack-Cali agrees to buy, and Portfolio Mezz agrees to sell, the
Waterview Interest in exchange for the Waterview Purchase Price and the Thornall
Interest in exchange for the Thornall Purchase Price, subject to the terms and
conditions contained herein, including prorations and adjustments.

 

(b)           Mack-Cali agrees to buy, and Challenger Mezz agrees to sell, the
Challenger Interest in exchange for the Challenger Purchase Price, subject to
the terms and conditions contained herein, including prorations and adjustments.

 

13

--------------------------------------------------------------------------------


 

(c)           Gale SLG agrees to contribute the Contributed Interest to JVLLC.

 

(d)           Mack-Cali agrees to buy, and Gale SLG agrees to sell, the
Mack-Cali Interest in exchange for the Portfolio Purchase Price, subject to the
terms and conditions contained herein, including prorations and adjustments.

 

3.             DEPOSIT.

 

On or about February 6, 2006, Mack-Cali deposited with Gale SLG the sum of
$500,000 as an initial deposit (the “Initial Deposit”) in respect of the
transaction contemplated by this Agreement and simultaneous with the execution
of this Agreement, Mack-Cali has deposited with Escrowee (as hereinafter
defined) cash or an unconditional irrevocable Letter of Credit (a “Letter of
Credit”) in the amount of $14,500,000.00 as an additional deposit (such
additional deposit together with the Initial Deposit, shall constitute the
“Deposit” in the aggregate amount of $15,000,000.00). Simultaneously with the
execution of this Agreement, Gale SLG shall transfer the Initial Deposit to
Escrowee. Upon the closing of the transaction contemplated by this Agreement,
the Deposit and all interest earned thereon shall be delivered to Gale SLG, Mezz
or Challenger Mezz, as determined by Gale SLG, and, to the extent in cash, shall
be applied against the portion of the Total Purchase Price due to Gale SLG, Mezz
or Challenger Mezz, as applicable. If the transaction does not so close, the
Deposit shall be disbursed in accordance with the terms of this Agreement.

 

4.             DUE DILIGENCE WAIVED; SPECIAL GALE TERMINATION RIGHT.

 

(a)           Mack-Cali has completed its due diligence with respect to the
Properties, the Gale SLG Entities and has no right to terminate or rescind this
Agreement except as expressly set forth herein.

 

(b)           The parties hereto acknowledge that Mack-Cali, or an affiliate
thereof, is currently pursuing a transaction (the “Services Transaction”)
pursuant to which it may acquire the membership interests in The Gale Services
Company, L.L.C. and The Gale Construction Services Company, L.L.C. and certain
of their subsidiaries (together, collectively, the “Services Companies”), as
partially described in the Letter of Intent, dated February 6, 2006, from
Mitchell E. Hersh to Stanley C. Gale (as the same may be amended from time to
time to, among other things, include additional assets, the “Services LOI”). If
Mack-Cali elects to terminate the Services Transaction at any time during or at
the expiration of the Due Diligence Period (as defined in the Services LOI) for
any reason other than failure of the Services Companies to meet the GI Test, or
if the Services Transaction fails to close by reason of a failure by Mack-Cali
or its affiliates to satisfy any condition precedent to sellers’ obligations
thereunder, Gale SLG shall have the option of terminating this Agreement, by
notice to Mack-Cali within 10 Business Days after Mack-Cali’s termination of the
Services LOI, and in the event of such termination by Gale SLG, the Deposit,
together with any interest earned thereon, shall promptly be returned to
Mack-Cali and this Agreement shall be of no further force or effect, except for
obligations that are expressly intended to survive the termination of this
Agreement. For purposes of this paragraph, the “GI Test” shall mean that the
annual aggregate gross income (as defined in the Membership Interest Purchase
Agreement in

 

14

--------------------------------------------------------------------------------


 

connection with the Services Transaction) of the Services Companies is equal to
or in excess of $17,500,000.00.

 

5.             CLOSING.

 

(a)           Subject to terms and conditions of this Agreement, the closing of
the transaction contemplated by this Agreement (the “Closing”) shall take place
on the date (the “Closing Date”) which is the first Scheduled Payment Date the
date (the “Assumption Approval Date”) which is five (5) days after the approval
of the Debt Assumption by the lenders under the Existing Fixed Rate Debt;
provided that, either the Gale SLG Transferors or Mack-Cali may, by written
notice to the other on or before such first Scheduled Payment Date, extend the
Closing until the second Scheduled Payment Date after the Assumption Approval
Date, and by further written notice on or before such second Scheduled Payment
Date, until the third Scheduled Payment Date after the Assumption Approval Date.
If all necessary conditions precedent to Closing have been satisfied or waived,
and the Closing has not occurred on or before the Closing Date, as extended to
the second or third Scheduled Payment Date after the Assumption Approval Date,
either the Gale SLG Transferors or Mack-Cali (the “TOE Declarer”) may, by
written notice, declare that time is of the essence (a “TOE Declaration”), and
if the other party fails to Close on the next subsequent Scheduled Payment Date
(such next subsequent Payment Date, the “TOE Date”), such party shall be deemed
to be in default hereunder, and the TOE Declarer shall be entitled to terminate
this Agreement. If the Gale SLG Transferors are the TOE Declarer and the Closing
fails to occur on the TOE Date because Mack-Cali is unable or unwilling to
Close, the Gale SLG Transferors shall be entitled to retain the Deposit and any
interest earned thereon, as liquidated damages. The Gale SLG Transferors and
Mack-Cali agree it would be impractical and extremely difficult to fix the
damages which the Gale SLG Transferors would suffer as a result of a default by
Mack-Cali hereunder. Mack-Cali and the Gale SLG Transferors hereby agree that
(i) an amount equal to the Deposit (together with any interest thereon) is a
reasonable estimate of the total net detriment the Gale SLG Transferors would
suffer in the event Mack-Cali defaults and fails to complete the purchase of the
Challenger Interest, the Thornall Interest, the Waterview Interest and the
Mack-Cali Interest, and (ii) such amount will be the full, agreed and liquidated
damages for Mack-Cali’s default and failure to consummate the Transaction, and
will be the Gale SLG Transferors’ sole and exclusive remedy (whether at law or
in equity) for any default of Mack-Cali resulting in the failure of consummation
of the Closing, whereupon this Agreement will be of no further force or effect,
except for those provisions which expressly survive the termination hereof. The
payment of such amount as liquidated damages is not intended as a forfeiture or
penalty but is intended to constitute liquidated damages to the Gale SLG
Transferors. Except as set forth above, the Gale SLG Transferors expressly waive
their rights to seek damages if the Closing and the transactions contemplated
hereby do not occur as herein provided by reason of any default of Mack-Cali. If
Mack-Cali is the TOE Declarer and the Closing fails to occur on the TOE Date
because Gale SLG Transferors are unable or unwilling to Close and have no
further right hereunder to adjourn the Closing Date for the purposes of
performing their obligations or satisfying conditions precedent to Mack-Cali’s
obligation to Close hereunder, Mack-Cali at its option may either (i) terminate
this Agreement and direct Escrowee to return to Mack-Cali the Deposit, together
with any interest earned

 

15

--------------------------------------------------------------------------------


 

thereon, and upon such refund, this Agreement shall be deemed terminated and of
no further force or effect, except for those provisions that expressly survive
termination hereunder, and neither Mack-Cali nor Gale SLG Transferors shall have
any further right or liability against the other hereunder, or (ii) to seek
specific performance of the Gale Transferors’ obligation to execute the
documents required to convey the Challenger Interest, the Waterview Interest,
the Thornall Interest and the Mack-Cali Interest to Mack-Cali under this
Agreement, it being understood that the remedy of specific performance shall not
be available to enforce any other obligation of the Gale SLG Transferors
hereunder. Except as set forth above, Mack-Cali expressly waives its rights to
seek damages if the Closing and the transactions contemplated hereby do not
occur as herein provided by reason of any default or misrepresentation of the
Gale SLG Transferors. Mack-Cali shall be deemed to have elected to terminate
this Agreement and receive back the Deposit as its sole and exclusive remedy if
Mack-Cali fails to file suit for specific performance against the Gale SLG
Transferors in a court of competent jurisdiction on or before 45 days following
the TOE Date.

 

(b)           At Closing, Gale SLG and Mack-Cali shall make, or cause to be
made, the deliveries required of the Gale SLG Transferors under Section 12
below. At Closing, Mack-Cali shall (i) pay the Waterview Purchase Price and the
Thornall Purchase Price to Portfolio Mezz in exchange for the Waterview Interest
and the Thornall Interest (ii) pay the Challenger Purchase Price to Challenger
Mezz in exchange for the Challenger Interest and (iii) pay the Portfolio
Purchase Price to Gale SLG in exchange for the Mack-Cali Interest, in each case
subject to the prorations and adjustments provided herein.

 

6.             ESCROW.

 

The Deposit shall be held in escrow by the Title Company (“Escrowee”) in
accordance with an escrow agreement in the form attached hereto as Exhibit F
(the “Escrow Agreement”). Any fees relating to the Escrow Agreement shall be
borne one half by Gale SLG and one half by Mack-Cali. The obligations of
Mack-Cali and the Gale SLG Transferors under this Section 6 shall survive the
Closing or termination of this Agreement.

 

7.             TITLE COMMITMENT.

 

(a)           Mack-Cali has procured or will procure title commitments for each
of the Properties (collectively, the “Title Commitment”) for owner’s and
lender’s title insurance policies issued by Commonwealth Land Title Insurance
Company (the “Title Company”), and shall deliver copies of same to Gale SLG upon
receipt. Gale SLG shall have the right to designate an additional title
insurance company or companies to act as co-insurer only with respect to 50% of
the coverage under all of the title insurance policies issued at Closing with
respect to the Class B Properties, it being understood that the Title Company
shall act as “lead insurer”.

 

(b)           Mack-Cali may, at any time prior to Closing, but solely with
respect to matters arising after the date of the Title Commitment and added as
exceptions thereto after the date hereof and prior to Closing and any exceptions
shown on an updated survey obtained after the date hereof and prior to Closing
and not shown on the Surveys

 

16

--------------------------------------------------------------------------------


 

(collectively, the “New Exceptions”), notify Gale SLG in writing of any
objections to such New Exceptions; provided that Mack-Cali may not object to
those matters described in Sections 7(g)(i)-(ix). With respect to any objections
to title properly set forth in such notice, the Applicable Gale SLG Transferor
shall have the right, but not the obligation, until the date which is ten (10)
Business Days after being notified of such objection (the “Title Clearance
Date”) to inform Mack-Cali in writing of its intent to have any of such
exceptions (collectively, the “Unpermitted Exceptions”) removed from the Title
Commitment or to have the Title Company omit, at the Applicable Gale SLG
Transferor’s expense, such Unpermitted Exceptions from the Title Commitment. The
parties agree that the New Exceptions may include objections relating to title
searches and survey of a 0.561 acre lot (the “Parking Field Lot”) at Block 230,
Lot 1 adjacent to the 1280 Wall Street West, Lyndhurst, New Jersey property. The
Parking Field Lot appears to be included in the common elements for the 1280
Wall condominium but no title search or survey was provided or obtained for the
Parking Field Lot prior to the Date of Agreement.

 

(c)           If any Property shall be affected by any lien or other encumbrance
which is not a Permitted Exception and which may be discharged by the payment of
an ascertainable amount of money (which amount, in the aggregate for all such
encumbrances on all of the Properties, shall not exceed $1,000,000.00, subject
to the provisions of Section 7(e)) then it shall be the Applicable Gale SLG
Transferor’s obligation to cause the discharge of such lien or encumbrance at
Closing, or, at the option of the Applicable Gale SLG Transferor, to bond or
escrow (or cause such bond or escrow) for such lien or encumbrance in a manner
sufficient to cause the Title Company to remove same from the Title Commitment.

 

(d)           Subject to Section 7(g) below, in the event there shall be any New
Exceptions affecting the Properties other than (or in amounts larger than) those
required to be discharged or removed from the Title Commitment pursuant to
Section 7(c) the Gale SLG Transferors shall have the following options,
exercisable in their sole and absolute discretion: (i) to cause the same to be
removed from the Title Commitment at Gale SLG Transferors’ sole cost and expense
at or prior to the Closing, in which case this Agreement shall remain in full
force and effect or (ii) to notify Mack-Cali that Gale SLG Transferors elect not
to remove same, in which case Mack-Cali shall have the right to either (A)
terminate this Agreement and Escrowee shall return the Deposit to Mack-Cali,
together with interest earned thereon as its sole and exclusive remedy, in which
event this Agreement shall be deemed terminated and of no further force or
effect, except for those provisions that expressly survive termination hereunder
and neither Mack-Cali nor the Gale SLG Transferors shall have any further right
or liability against the other hereunder, or (B) proceed to Close hereunder,
without credit or adjustment to any Purchase Price by reason of any such
exceptions (except that Mack-Cali shall be entitled to a credit to the extent of
any amount required to be applied to cure liens or encumbrances pursuant to
Section 7(c)).

 

(e)           Notwithstanding anything to the contrary contained in this Section
7, if there shall be (x) unbonded mechanics’ or materialman’s liens affecting
any Property, other than those placed or caused by Tenants under the Leases (or
by parties claiming

 

17

--------------------------------------------------------------------------------


 

under such Tenants) or other liens and encumbrances (other than Permitted
Encumbrances), whether or not in liquidated sums, which a Gale SLG Transferor
has allowed to be placed on such Property after the date hereof, including
judgments and federal state and municipal tax liens, or (y) any mortgages or
instruments securing or evidencing a payment obligation other than the Existing
Fixed Rate Debt and Existing Floating Rate Debt, and in each case which exist as
of the Closing Date then the applicable Gale SLG Transferor shall cause such
exceptions to be removed from the Title Commitment, at its sole cost and
expense, which shall not be subject to the limit provided in Section 7(c).

 

(f)            Except as otherwise provided herein, if the Applicable Gale SLG
Transferor fails on or before the Title Clearance Date to give written notice to
Mack-Cali of its intent to cause any of the Unpermitted Exceptions to be removed
prior to Closing, or omitted by the Title Company, then, Mack-Cali shall, as its
sole remedy, have the option (the “Title Election”) to either (i) terminate this
Agreement, in which case the parties hereto shall have no further obligations
hereunder (except for obligations that are expressly intended to survive the
termination of this Agreement), and receive a return of the Deposit, together
with any interest earned thereon, or (ii) proceed with Closing, with no
reduction in the amount of the Total Purchase Price, and Mack-Cali shall be
deemed to have waived any objection to the Unpermitted Exceptions which the Gale
SLG Transferors do not intend to cause to be removed or omitted, and any other
exceptions set forth in the Title Commitment. If Mack-Cali fails to notify Gale
SLG of its Title Election by the earlier of the Closing Date or five (5) days
after the Title Clearance Date, Mack-Cali shall be deemed to have terminated
this Agreement as set forth in subclause (i) above. If the Applicable Gale SLG
Transferor notifies Mack-Cali of its intention to cure any such matters, the
date for Closing may, at the request Gale SLG, be extended by a reasonable
additional time to effect such a cure, but in no event shall the extension
exceed sixty (60) days after the original date for Closing.

 

(g)           It shall be a condition precedent to the obligation of Mack-Cali
to proceed to Closing hereunder that at Closing the applicable Owner shall hold
fee title (or in the case of Challenger Owner, a ground leasehold interest in
the Challenger Property) to the applicable Property free and clear of any and
all mortgages, liens, claims, leases, tenancies, occupants, encumbrances and
easements, except the following (collectively, “Permitted Exceptions”):

 

(i)            All taxes, water meter and water charges and sewer rents, accrued
or unaccrued, fixed or not fixed, becoming due and payable after the Closing
Date, but subject to adjustment as provided herein;

 

(ii)           All zoning laws and building ordinances, resolutions, regulations
and orders of all Governmental Authorities;

 

(iii)          Liens and security interests securing the Existing Fixed Rate
Debt;

 

(iv)          Any exception shown on the applicable Survey set forth on
Schedule 8(a)(xxxi) and any additional exceptions any updates thereto would

 

18

--------------------------------------------------------------------------------


 

show, provided that such additional exceptions do not prevent or interfere with
the continued use of the Properties as they are being used on the date hereof;

 

(v)           Any easement or right of use created in favor of a public utility
company for electricity, steam, gas, telephone, water or other service, and the
right thereunder to install, use, maintain repair and replace wires, cables,
terminal boxes, lines, service connections, poles, mains, facilities and the
like, upon, under and across the applicable Property;

 

(vi)          Any difference in lot lines shown on an accurate survey and tax
lot lines;

 

(vii)         Non-material violations of building ordinances, resolutions and
regulations;

 

(viii)        Any other matters set forth as exceptions to title in the existing
owners’, or in the case of the Challenger Property, leasehold owner’s, policies
of title insurance held by the Owners, dated July 30, 2004 (in the case of the
Portfolio Properties) and May 16, 2005 (in the case of the Challenger Property),
and provided to Mack-Cali, which policies are set forth on Schedule 7(g)(viii);

 

(ix)           Any Exception set forth in the Title Commitment and not objected
to as provided in Section 7(b) and matters otherwise approved or deemed approved
in accordance with this Agreement; and

 

(x)            Any Unpermitted Exception that has been waived as provided in
Section 7(d) or (f).

 

(h)           If at the Closing it should appear that the applicable owner’s or
leasehold owner’s title to any Property is subject to any exception other than
the Permitted Exceptions, and if such exception may, according to reasonable
expectations, be removed as an objection to title within 60 days after the
scheduled Closing Date, Gale SLG may adjourn the Closing Date for a period not
exceeding 60 days in the aggregate for such purpose.

 

(i)            Subject to the other provisions of this Section 7, after any
applicable adjournment, the relevant Owner does not hold title to each Property
subject to and in accordance with the provisions of this Agreement, Mack-Cali
shall have the right to waive the defect in title and Close without a reduction
in Total Purchase Price, or terminate this Agreement by written notice to Gale
SLG, whereupon the Deposit and all interest earned thereon shall be refunded to
Mack-Cali and the parties shall thereafter have no further rights or obligations
hereunder except with respect to those provisions of this Agreement that
expressly survive termination.

 

(j)            Notwithstanding the foregoing provisions of this Section 7, in
the event that the Title Company shall raise an exception to title which is not
a Permitted Exception, the Gale SLG Transferors shall have no obligation to
cause such exception to be eliminated and Mack Cali shall have no right to
terminate the Agreement by reason of

 

19

--------------------------------------------------------------------------------


 

such exception if the Title Company (or any other reputable title insurance
company licensed to issue title insurance in the State of New York) shall be
prepared to omit such exception, at no additional cost or expense (unless the
Gale SLG Transferors shall agree, in the Gale SLG Transferors’ sole discretion,
to assume any such additional cost or expense).

 

(k)           Mack-Cali acknowledges that it has received copies of the current
owner’s title insurance policies (the “Class C Policies”) with respect to the
properties in which the Class C Entities hold an indirect ownership interest
(the “Class C Properties”). Mack-Cali shall have no right of objection to any
exception contained therein and the Gale SLG Transferors shall have no
obligation to remove any exception contained therein or any encumbrance placed
upon any Class C Property at any time.

 

(l)            Any owner’s title insurance policies procured at the Closing
shall be at Mack-Cali’s sole cost and expense.

 

(m)          At Closing, if requested by the Title Company, the Applicable Gale
SLG Transferor or Gale SLG Entity shall execute and deliver a normal, customary
title affidavit to the Title Company in substantially the form attached hereto
as Exhibit E.

 

8.             REPRESENTATIONS AND WARRANTIES.

 

(a)           The Gale SLG Transferors represent and warrant to Mack-Cali, as of
the Date of Agreement, as follows:

 

(i)            (A) Each of the Gale SLG Entities and each Gale SLG Transferor is
duly organized, validly existing and in good standing under the laws of the
State of their formation and each Owner is qualified to do business in the State
in which the Property owned by it is located and any other jurisdictions where
qualification to do business is necessary. (B) Each of the Gale SLG Transferors
has all necessary right, power and authority to execute, enter into and deliver
this Agreement and to consummate all of the transactions contemplated herein.
(C) The individuals executing this Agreement on behalf of the Gale SLG
Transferors (or on behalf of partners, members or managers of the Gale SLG
Transferors) are duly authorized to enter into, execute, deliver and perform
this Agreement on behalf of the Gale SLG Transferors (or on behalf of partners,
members or managers of the Gale SLG Transferors) and to bind the Gale SLG
Transferors. No consent of any third party (other than lender consents in
connection with the Debt Assumption) that has not been or will not prior to the
Closing be obtained is required in order for the Gale SLG Transferors and the
Gale SLG Entities to consummate the Transaction. (D) The organizational chart
set forth as Exhibit B-1 attached hereto accurately sets forth the ownership
structures of the Gale SLG Transferors and the Gale SLG Entities and certain of
their affiliates shown thereon as of the date hereof, subject to the provisions
of Section 21. (E) This Agreement and all documents to be executed by the Gale
SLG Transferors or any of the Gale SLG Entities and delivered to Mack-Cali
hereunder (1) are or, at the time of such execution and delivery, will be the
legal, valid and binding

 

20

--------------------------------------------------------------------------------


 

obligations of such Gale SLG Transferors or such Gale SLG Entities, enforceable
against such parties in accordance with their terms, (2) do not or, at the time
of such execution and delivery, will not contravene any provision of such Gale
SLG Transferor’s or such Gale SLG Entity’s organizational documents (including,
without limitation, restrictions on transfer, if any, set forth in operating
agreements, partnership agreements, shareholders’ agreements, by-laws and the
like of any of the Gale SLG Transferors or the Gale SLG Entities) or any
existing laws and regulations applicable to such Gale SLG Transferors or such
Gale SLG Entities or any of the Properties and (3) do not and will not conflict
with or result in a violation of any material agreement, instrument, order,
writ, judgment or decree to which such Gale SLG Transferors or such Gale SLG
Entities is a party or is subject or which is binding upon it or its Property;

 

(ii)           Intentionally Omitted.

 

(iii)          The total number of outstanding OP Units (as defined in the OP
Partnership Agreement) is 34,100,052; the total number of outstanding GP Units
(as defined in the OP Partnership Agreement) is 327,508 and the total number of
outstanding Preferred GP Units (as defined in the OP Partnership Agreement) is
1,364,723. Gale SLG holds 32,754,800 OP Units. The GP holds 327,508 GP Units and
1,364,723 Preferred GP Units. Other than by reason of redemption of limited
partners of the OP, as set forth in the OP Partnership Agreement, redemption of
the Preferred GP Units, at Closing, and additional OP Units that may be issued
to the GP or to Gale SLG in the event they contribute additional common equity
to the OP, as permitted by the terms and provisions of the OP Partnership
Agreement, there shall continue to be an aggregate total of 34,100,052 OP Units
outstanding at Closing. At Closing all Preferred GP Units will be redeemed and
converted to OP Units. Gale SLG, together with its wholly-owned subsidiary, the
GP, is the legal and beneficial owner and holder of the Contributed Interest and
as of Closing the Contributed Interest will be held by JVLLC free and clear of
any lien, pledge, security interest, claim or encumbrance of any nature
(collectively, “Encumbrances”) and, except as set forth in the OP Partnership
Agreement, the GP Operating Agreement, the Contribution and Subscription
Agreements made by the limited partners of the OP other than Gale SLG
(collectively, the “Contribution and Subscription Agreements”), which
Contribution and Subscription Agreements are described on Schedule 8(a)(iii),
and the liens of the Existing Fixed Rate Debt, the Existing Floating Rate Debt
and the Existing Mezz Debt, there are no Encumbrances, fixed or contingent, that
directly or indirectly, (x) provide for the sale, pledge or other transfer or
disposition of interests in the GP, the OP, Challenger Mezz, Portfolio Mezz or
the Owner or any rights with respect thereto, or relate to the voting,
disposition, exercise, or control of any of such interests or (y) obligate Gale
SLG, JVLLC, the GP, the OP, Challenger Mezz, Portfolio Mezz or any Owners to
grant, offer or enter into any of the foregoing.

 

(iv)          Neither Gale SLG nor the GP has granted, or caused the OP or the
GP, as the case may be, to grant, any option, warrant, subscription, or rights
of

 

21

--------------------------------------------------------------------------------


 

 

conversion or exchange, equity or otherwise, that would obligate the OP to issue
additional GP Units or OP Units except as set forth in the OP Partnership
Agreement and the Contribution and Subscription Agreements or that would
obligate the GP the issue additional membership interests in the GP.

 

(v)           Portfolio Mezz is the owner and holder of the Waterview Interest
and the Thornall Interest and at Closing the Waterview Interest and the Thornall
Interest shall be held by Portfolio Mezz free and clear of any Encumbrance,
except as set forth in the Limited Liability Company Agreement of Portfolio Mezz
or the Limited Liability Company Agreement Waterview Owner (the “Waterview LLC
Agreement”) or Thornall Owner (the “Thornall LLC Agreement”), as the case may
be.

 

(vi)          None of Gale SLG, the OP, the GP or Portfolio Mezz has granted any
option, warrant, subscription, or rights of conversion or exchange, equity or
otherwise, that would obligate the Waterview Owner or the Thornall Owner to
issue additional membership interests.

 

(vii)         Challenger Mezz is the owner and holder of the Challenger Interest
and at Closing the Challenger Interest shall be held by Challenger Mezz free and
clear of any Encumbrance.

 

(viii)        Challenger Mezz has not granted, or caused Challenger Owner to
grant, any option, warrant, subscription, or rights of conversion or exchange,
equity or otherwise, that would obligate the Challenger Owner to issue
additional membership interests.

 

(ix)           The Applicable Gale SLG Transferor, has delivered or made
available to Mack-Cali true and complete copies (in either paper or electronic
form) of the organizational documents of each of the Gale SLG Entities (other
than Challenger Mezz) and the subsidiaries of the Class C Entities, if any, (the
“Organizational Documents”) subject, in the case of the Organizational Documents
of the Troy Entities, to the provisions of Section 21. The Organizational
Documents, are true, complete and correct and constitute all of the material
documents, agreements and instruments with respect to the formation, governance,
management and organization of each of the Gale SLG Entities. The Organizational
Documents have not been amended, modified, supplemented, terminated or otherwise
changed.

 

(x)            The Leases set forth on Schedule 8(a)(x) constitute all of the
Leases with respect to use and occupancy affecting any Property on the date
hereof (except as a result of any subleases of portions of any Property). True,
accurate and complete copies of the Leases have been provided or made available
to Mack-Cali. Except as disclosed in writing to Mack-Cali, no Gale SLG
Transferor or Gale SLG Entity has received any material written notices of
default by the applicable landlord under any Lease which remain uncured. The
Leases are valid and bona fide obligations of the landlord thereunder and are in
full force

 

22

--------------------------------------------------------------------------------


 

and effect. Except as disclosed in writing to Mack-Cali, no Gale SLG Transferor
or Gale SLG Entity has given or received any written notices of default by the
applicable tenant under an Lease which remain uncured. Except as expressly set
forth in the Leases, no tenant is entitled to now or in the future any
concession, rebate, offset, allowance or free rent for any period nor has any
such claim been asserted in writing by any tenant.

 

(xi)           The contracts listed on Schedule 8(a)(xi), constitute all of the
Service Contracts to which any of the Owners, Portfolio Mezz, the OP or the GP
is party. True, accurate and complete copies of such Service Contracts have been
provided or made available to Mack-Cali.

 

(xii)          All Service Contracts are cancelable on thirty (30) days notice
without penalty or premium. All sums presently due and payable under the Service
Contracts will be paid as of the Closing Date.

 

(xiii)         The brokerage agreements set forth on Schedule 8(a)(xiii) are all
of the Brokerage Agreements with respect to the Properties. True, accurate and
complete copies of the Brokerage Agreements have been provided or made available
to Mack-Cali.

 

(xiv)        Except as set forth on Schedule 8(a)(xiv), there are no lawsuits or
proceedings pending or threatened in writing against any Gale SLG Entity or
affecting the Properties or the operations or assets of any Gale SLG Entity,
other than claims fully covered by insurance. There are no lawsuits pending or
threatened in writing against the Gale SLG Transferors which would prevent the
consummation of this transaction.

 

(xv)         Gale SLG Transferors will cause the accountants to the Gale SLG
Entities to furnish Mack-Cali with (i) true and complete copies of the audited
consolidated balance sheet and income statement as of and for the fiscal year
ended December 31, 2004 for the Gale SLG Entities (the “2004 Financial
Statements”) and (ii) preliminary unaudited balance sheets and income statements
for the Gale SLG Entities (consolidated) and for Challenger Mezz as of and for
the fiscal year ended as of December 31, 2005 (the “2005 Financial Statements”).
The 2004 Financial Statements will be prepared in accordance with GAAP applied
on a consistent basis throughout the periods covered thereby and will present
fairly, in all material respects, the financial condition of the Gale SLG
Entities as of such dates and the results of operations for the Gale SLG
Entities as of the dates thereof or the periods covered thereby. The 2005
Financial Statements will be prepared in accordance with the books and records
of the Gale SLG Entities, but lack footnotes and other presentation items
required under GAAP and will be subject to further review and adjustment.

 

(xvi)        There are no Liabilities of the Gale SLG Entities of any nature
other than Liabilities (a) expressly set forth in this Agreement and the
Schedules hereto or (b) otherwise permitted to be incurred under this Agreement.
From and

 

23

--------------------------------------------------------------------------------


 

after Closing, the Gale SLG Entities shall not be subject to any Liabilities
other than (x) those assumed by Mack-Cali or the Post-Closing Owners pursuant to
the provisions of this Agreement and (y) those to which a purchaser of the
Properties would be subject, had such a purchaser acquired the Properties by
deed (or by assignment of leasehold interest, as applicable), rather than by
acquiring interests in the Gale SLG Entities, pursuant to a contract of sale
containing representations and warranties with respect to the Properties
substantially the same as those set forth herein, as limited by Section 16(a)
hereof. The Gale SLG Transferors shall remain liable for the OP Percentage Share
as of the Closing Date for any and all liabilities of the Gale SLG Entities
related to periods prior to Closing, other than as set forth in the preceding
sentence.

 

(xvii)       Except for the Existing Fixed Rate Debt, the Existing Floating Rate
Debt, the Challenger Mezz Debt, and the Portfolio Mezz Debt, none of the Gale
SLG Entities has any indebtedness for borrowed money and none of the Gale SLG
Entities has guaranteed the debt of any other person or entity.

 

(xviii)      Except as set forth in the organizational chart attached as Exhibit
B-1 and on Schedule 8(a)(xviii), the Gale SLG Entities do not own capital stock
or equity interests in any other corporation, partnership, limited liability
company or entity.

 

(xix)         All undisputed bills and claims for labor performed and materials
furnished to or for the account of the applicable Owner of any Property arising
prior to the Closing Date will be paid in full by such Owner in the ordinary
course of business.

 

(xx)          None of the Gale SLG Entities has or has ever had any employees.

 

(xxi)         The Gale SLG Transferors have provided or made available to
Mack-Cali all tenant correspondence files in their possession or control with
respect to the Properties.

 

(xxii)        Schedule 8(a)(xxii) contains a true, accurate and complete
schedule of all obligations for leasing commissions and tenant improvements,
affecting any Property. Other than as set forth on Schedule 8(a)(xxii), there
are as of the date hereof no obligations for leasing commissions or tenant
improvements affecting any Property.

 

(xxiii)       All items of Personal Property are now owned by such Owner free
and clear of any conditional bills of sale, chattel mortgages, security
agreements or financing statements or other security interests of any kind,
except the liens of the Existing Fixed Rate Debt, the Existing Floating Rate
Debt and the Existing Mezz Debt and at Closing all items of Personal Property
shall be held by such Owner free and clear of any conditional bills of sale,
chattel mortgages, security agreements or financing statements or other security
interests of any kind except for the liens securing the Existing Fixed Rate
Debt.

 

24

--------------------------------------------------------------------------------


 

(xxiv)       The principal balance outstanding under the Existing Fixed Rate
Debt as of the date hereof is as set forth on Schedule 8(a)(xxiv). No Gale SLG
Transferor or Gale SLG Entity has received written notice of any default under
the Existing Fixed Rate Debt which remains uncured. Schedule 12(c) sets forth
all material documents evidencing and securing the Existing Fixed Rate Debt.
True correct and complete copies of such documents have been provided to
Mack-Cali.

 

(xxv)        Mack-Cali has been provided with a true, correct and complete copy
of the Challenger Ground Lease, which has not been amended. Neither Challenger
Mezz nor Challenger Owner has received written notice of any default under the
Challenger Ground Lease which remains uncured.

 

(xxvi)       The Rent Roll attached hereto as Schedule 8(a)(xxvi) (the “Rent
Roll”) is true, accurate and complete in all material respects as of the date
thereof and sets forth, to Gale SLG’s knowledge, all arrearages with respect to
the Leases as of the date hereof.

 

(xxvii)      No Owner has received written notice from any Governmental
Authority that any of the Licenses is subject to, or in jeopardy of,
cancellation or non-renewal. True, correct and complete copies of Licenses that
are within the possession or control of the Gale SLG Transferors have been
provided or made available to Mack Cali.

 

(xxviii)     No Owner has received written notice from a Governmental Authority
of violation of any Environmental Law that has not been cured.

 

(xxix)       No Gale SLG Entity has received written notice from any
Governmental Authority of (i) any pending, threatened or contemplated annexation
or condemnation proceedings, or private purchase in lieu thereof, affecting or
which may affect any Property, or any part thereof, (ii) any proposed or pending
proceeding to change or redefine the zoning classification of all or any part of
any Property, (iii) any proposed or pending special assessments affecting any
Property or any portion thereof, (iv) any penalties or interest due with respect
to real estate taxes assessed against any Property and (v) any proposed
change(s) in any road or grades with respect to the roads providing a means of
ingress and egress to any Property.

 

(xxx)        Schedule 8(a)(xxx) sets forth all pending proceedings for tax
certiori (the “Tax Cert Proceedings”) with respect to any of the Properties.

 

(xxxi)       Schedule 8(a)(xxxi) sets forth all current surveys with respect to
the Properties that are in the possession or control of the Gale SLG
Transferors. Complete copies of the surveys on Schedule 8(a)(xxxi) have been
provided or made available to Mack-Cali.

 

(xxxii)      Except as otherwise set forth on Schedule 8(a)(xxxii), each of the
OP, the GP, Portfolio Mezz or any subsidiaries of the foregoing, have at all
times

 

25

--------------------------------------------------------------------------------


 

been classified and treated as a partnership or disregarded entity and not as an
association taxable as a corporation for federal income tax purposes in each
state and local jurisdiction in which it files Tax Returns.

 

(xxxiii)     None of the OP, the GP, Portfolio Mezz or any subsidiaries of the
foregoing is subject to any private letter ruling of the IRS or comparable
rulings of another taxing authority.

 

(xxxiv)     None of the Gale SLG Transferors is a foreign person within the
meaning of Section 1445 of the Code or any other laws requiring withholding of
amounts paid to foreign persons.

 

(xxxv)      No agreement or waiver extending any statute of limitations on or
extending the period for the assessment or collection of any Tax has been
executed or filed on behalf of or with respect to the OP, the GP, Portfolio Mezz
or any subsidiaries of the foregoing. No power of attorney on behalf of the Gale
SLG Entities with respect to any Tax matter is currently in place.

 

Notwithstanding anything to the contrary contained in this Agreement, (a) Gale
SLG Transferors do not represent or warrant that any Lease will be in force or
effect at Closing, that any tenant will have performed its obligations under its
Lease or that any tenant will not be the subject of bankruptcy proceedings and
(b) the existence of any default by a tenant, the failure by a tenant to perform
its obligations under its Lease, the termination of any Lease prior to Closing
by reason of the tenant’s default or the existence of bankruptcy proceedings
pertaining to any tenant shall not affect Mack-Cali’s obligation to close or any
other obligation hereunder or entitle Mack-Cali to an abatement of or credit
against the Total Purchase Price or give rise to any other claim on the part of
Mack-Cali.

 

(b)           Mack-Cali represents and warrants to the Gale SLG Transferors, now
and again on the Closing Date, that:  (i) Mack-Cali is duly organized, validly
existing and in good standing under the laws of its State of formation and any
other jurisdictions where qualification to do business is necessary,
(ii) Mack-Cali has all necessary right, power and authority to enter into,
execute and deliver this Agreement and to consummate all the transactions
contemplated herein, (iii) the individual(s) executing this Agreement on behalf
of Mack-Cali are duly authorized to enter into, execute, deliver and perform
this Agreement on behalf of Mack-Cali and to bind Mack-Cali, and no consent of
any third party that has not been and will not be obtained is required in order
for Mack-Cali to consummate the Transaction, (iv) the organizational chart set
forth as Exhibit B-2 attached hereto accurately sets forth the ownership
structures of Mack-Cali and certain of its affiliates shown thereon and (v) this
Agreement and all documents to be executed by Mack-Cali and delivered to the
Gale SLG Transferors hereunder (A) are or, at the time of such execution and
delivery, will be the legal, valid and binding obligations of Mack-Cali,
enforceable against Mack-Cali in accordance with their terms, (B) do not or, at
the time of such execution and delivery, will not contravene any provision of
Mack-Cali’s organizational documents or any existing laws and regulations
applicable to Mack-Cali and (C) do not or will not, at the time of such
execution and delivery, conflict with or

 

26

--------------------------------------------------------------------------------


 

result in a violation of any agreement, instrument, order, writ, judgment or
decree to which Mack-Cali is a party or is subject.

 

(c)           To the extent that Mack-Cali has Knowledge prior to the execution
of this Agreement that any of the Gale SLG Transferors’ representations and
warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect such Knowledge, as the case
may be. For purposes of this Agreement, Mack-Cali shall have “Knowledge” of a
particular fact, if any of Mitchell Hersh, Roger Thomas and Barry Lefkowitz has
actual knowledge of such fact without any implication of verification or
investigation concerning such knowledge.

 

(d)           No Gale SLG Transferor shall have any liability in connection with
this Agreement by reason of an inaccuracy of a representation or warranty, if
and to the extent that Mack-Cali has Knowledge thereof (as provided herein) at
the time of the Closing and Mack-Cali elects, nevertheless, to cause the
transactions contemplated by this Agreement to be consummated.

 

(e)           The parties hereby expressly acknowledge and agree that, except as
set forth in this Agreement, as reliance thereon and enforcement thereof may be
limited in this Agreement, no party, nor anyone acting for or on behalf of any
party, has made any oral or written representation, warranty, covenant,
agreement, promise or statement, express or implied, to the other party, or to
anyone acting for or on behalf of the other party, and no party has, except as
provided in this Agreement, relied on, and shall not be entitled to rely on
same.

 

(f)            No Further Representations.

 

(i)            In entering into this Agreement, Mack-Cali has not been induced
by and has not relied upon any written or oral representations, warranties or
statements, whether express or implied, made by any of the Gale SLG Transferors
or the Gale SLG Entities or by any broker or any other person representing or
purporting to represent any of the Gale SLG or the Gale SLG Entities, with
respect to the Properties, the Contributed Interest, the Thornall Interest, the
Waterview Interest, the Challenger Interest, the Mack-Cali Interest, the
Condition of the Interest (as hereinafter defined), the Class C Assets, or any
other matter affecting or relating to the transactions contemplated by this
Agreement, other than those expressly set forth in this Agreement. Mack-Cali
acknowledges and agrees that, except as expressly set forth herein, the Gale SLG
Transferors make no representations or warranties whatsoever, whether express or
implied or arising by operation of law, with respect to the Properties, the
Contributed Interest, the Waterview Interest, the Thornall Interest, the
Challenger Interest, the Mack-Cali Interest, the Condition of the Interest or
the Class C Assets. Except as otherwise set forth herein, Mack-Cali agrees that
the Contributed Interest will be contributed to JVLLC and the Mack-Cali
Interest, the Waterview Interest the Thornall Interest, and the Challenger
Interest will be sold to Mack-Cali at the Closing in the then-existing Condition
of the Interest of the Mack-Cali Interest, the Waterview Interest, the Thornall
Interest and the Challenger Interest,

 

27

--------------------------------------------------------------------------------


 

respectively, AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY WRITTEN OR ORAL
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED OR ARISING
BY OPERATION OF LAW, other than representations and warranties of the Gale SLG
Transferors expressly set forth in this Agreement. Without limiting the
generality of the foregoing, except for the representations and warranties of
the Gale SLG Transferors contained in this Agreement, the transactions
contemplated by this Agreement are without statutory, express or implied
warranty, representation, agreement, statement or expression of opinion of or
with respect to (i) the Condition of the Interest or any aspect thereof,
including, without limitation, any and all statutory, express or implied
representations or warranties related to the suitability for habitation,
merchantability, or fitness for a particular purpose, (ii) the nature or quality
of construction, structural design or engineering of the improvements included
in the Properties, (iii) the quality of labor or materials included in the
improvements included in the Properties, (iv) the soil conditions, drainage,
topographical features, flora, fauna, or other conditions of or which affect the
Properties, (v) any conditions at or which affect the Properties with respect to
a particular use, purpose, development, potential or otherwise, (vi) areas,
size, shape, configuration, location, access, capacity, quantity, quality, cash
flow, expenses, value, condition, make, model, composition, accuracy,
completeness, applicability, assignability, enforceability, exclusivity,
usefulness, authenticity or amount, and (vii) any environmental, botanical,
zoological, hydrological, geological, meteorological, structural, or other
condition or hazard or the absence thereof heretofore, now or hereafter
affecting in any manner the Properties. By executing this Agreement, Mack-Cali
shall be deemed to acknowledge that Mack-Cali has had sufficient opportunity to
examine all aspects of the Contributed Interest, the Mack-Cali Interest, the OP,
the Waterview Interest, Waterview Owner, the Thornall Interest, Thornall Owner,
the Challenger Interest, Challenger Owner, the Properties and the Class C Assets
and has knowledge and expertise in financial and business matters that enable
Mack-Cali to evaluate the merits and risks of the transactions contemplated by
this Agreement.

 

(ii)           For purposes of this Agreement, the term “Condition of the
Interest” means the following matters:

 

(A)          Physical Condition of the Properties. The quality, nature and
adequacy of the physical condition of the Properties, including, without
limitation, the quality of the design, labor and materials used to construct the
Improvements; the condition of structural elements, foundations, roofs, glass,
mechanical, plumbing, electrical, HVAC, sewage, and utility components and
systems; the capacity or availability of sewer, water, or other utilities; the
geology, flora, fauna, soils, subsurface conditions, groundwater, landscaping,
and irrigation of or with respect to the Properties, the location of the
Properties in or near any special taxing district, flood hazard zone, wetlands
area, protected habitat, geological fault or subsidence zone, hazardous waste
disposal or clean-up site, or

 

28

--------------------------------------------------------------------------------


 

other special area, the existence, location, or condition of ingress, egress,
access, and parking; the condition of the personal property and any fixtures
located on or at the Properties; and the presence of any asbestos or other
Hazardous Materials, dangerous, or toxic substance, material or waste in, on,
under or about the Properties and the improvements located thereon. “Hazardous
Materials” means (A) those substances included with the definitions of any or
more of the terms “hazardous substances,” “toxic pollutants”, “hazardous
materials”, “toxic substances”, and “hazardous waste” in the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(as amended), the Hazardous Materials Transportation Act, as amended, 49 U.S.C.
Sections 1801 et seq., the Resource Conservation and Recovery Act of 1976 as
amended, 42 U.S.C. Section 6901 et seq., Section 311 of the Clean Water Act, the
New Jersey Environmental Rights Act, N.J.S.A. 2A:35A-1 et seq., the New Jersey
Spill Compensation and Control Act, N.J.S.A. 58:10-23.11 et seq., the Industrial
Site Recovery Act, N.J.S.A. 13:1K-6 et seq., the New Jersey Underground Storage
of Hazardous Substances Act, N.J.S.A. 58:10A-21 et seq., and any similar state
or federal laws or any regulations issued under any such laws and (B) petroleum,
radon gas, lead based paint, asbestos or asbestos containing material and
polychlorinated biphenyls.

 

(B)           Adequacy of the Properties. The economic feasibility, cash flow
and expenses of the OP and any of its subsidiaries, Waterview Owner, Thornall
Owner, Challenger Owner and the Class C Assets, and habitability,
merchantability, fitness, suitability and adequacy of the Properties for any
particular use or purpose.

 

(C)           Insurance. The availability, cost, terms and coverage of
liability, hazard, comprehensive, terrorism and any other insurance of or with
respect to the Properties.

 

(D)          Condition of Title. The condition of title to the Properties,
including, without limitation, vesting, legal description, matters affecting
title, title defects, liens, encumbrances, boundaries, encroachments, mineral
rights, options, easements, and access; violations of restrictive covenants,
zoning ordinances, setback lines, or development agreements; the availability,
cost, and coverage of title insurance; leases, rental agreements, occupancy
agreements, rights of parties in possession of, using, or occupying the
Properties; and standby fees, taxes, bonds and assessments.

 

(E)           Information. Except as expressly set forth in this Agreement, all
materials and documents, if any, which have been provided by or on behalf of any
of the Gale SLG Transferors or the Gale SLG Entities or any related parties have
been provided without any warranty or representation, express or implied, as to
their content, suitability for any

 

29

--------------------------------------------------------------------------------


 

purpose, accuracy, truthfulness or completeness, and Mack-Cali shall not have
any recourse against any Person in the event of any errors therein or omissions
therefrom. None of the Gale SLG Transferors or the Gale SLG Entities shall be
liable or bound in any manner whatsoever by any guarantees, promises,
projections, operating expenses, set-ups or other information pertaining to the
Contributed Interest, the OP, any Gale SLG Entity, the Waterview Interest, the
Thornall Interest, the Challenger Interest, the Properties or the Class C Assets
made, furnished or claimed to have been made or furnished, whether orally or in
writing, by the Gale SLG Transferors or the Gale SLG Entities or other Person
representing or purporting to represent any of the Gale SLG Transferors or the
Gale SLG Entities.

 

(iii)          The provisions of this Section 8(f) shall survive the Closing.

 

9.             GALE SLG COVENANTS.

 

From and after the Date of Agreement through the Closing Date, the Gale SLG
Transferors shall or shall cause the Gale SLG Entities to, at the Gale SLG
Transferors’ expense:

 

(a)           Operate and maintain the Properties in the ordinary course of
business, normal wear and tear and casualty and condemnation excepted, and not
commit waste with respect thereto, it being understood that this covenant shall
include, without limitation, an obligation to pursue the cure of violations and
open permits in the ordinary course of business.

 

(b)           Keep in full force and effect all hazard, liability and casualty,
fire and extended coverage insurance policies, and all public liability
insurance policies, that are in existence as of the date hereof with respect to
the Properties (or substitute policies that are equivalent thereto).

 

(c)           Except as permitted herein or as approved in writing by Mack-Cali,
not sell, encumber or grant any interest in the Properties or the Gale SLG
Entities, or any part thereof, in any form or manner whatsoever.

 

(d)           Pay all taxes and special assessments levied against or incurred
in connection with the ownership or operation of the Properties, as such taxes
and special assessments become due and payable.

 

(e)           From the Date of Agreement until the earlier of the Closing or
termination of this Agreement, the Gale SLG Transferors shall not, and shall not
cause or allow any of the Gale SLG Entities to, without the prior written
consent of Mack-Cali, which consent will not be unreasonably conditioned, denied
or delayed, (a) enter into, amend, modify, renew, terminate or assign any Lease
or enter into, amend, modify, renew, terminate or assign any Contract, broker
agreement or other similar material agreement with respect to the Properties,
(b) make payments or distributions of any proceeds from condemnation or
insurance claims or of any condemnation or insurance claims on account of the
Contributed Interest, the Waterview Interest, the Thornall Interest, the

 

30

--------------------------------------------------------------------------------


 

Challenger Interest or the Properties (except as required pursuant to the terms
of the existing Leases or the documents evidencing and securing any existing
financing), (c) amend or modify the Organizational Documents other than to
redeem any OP Units held by limited partners of the OP or to redeem the
Preferred GP Units of the OP or to issue additional OP Units to the GP or Gale
SLG by reason of a contribution of common equity to the OP, or (d) modify any of
the Existing Fixed Rate Debt. If Mack-Cali fails to object to any request for
its consent within 5 days of the request, Mack-Cali will be deemed to have
approved the request. Except with respect to Leases and Brokerage Agreements,
Mack-Cali’s prior written consent will not be required (i) with respect to the
activities described in subsections (a) or (b), to the extent such activities
are conducted substantially in accordance with the current budgets and operating
plans, including the leasing guidelines included therein, for the Properties,
the OP, its subsidiaries and Challenger Owner made available to Mack-Cali or
(ii) with respect to the activities described in subsection (a), to the extent
such activities are conducted in the ordinary course of the Gale SLG Entities’,
or the OP’s business, consistent in all material respects with past practice.
Except as provided in Section 9(h) and Section 21, Gale SLG will cause the OP to
operate its business consistent in all material respects with past practices,
and, except as provided in Section 9(i), Challenger Mezz will cause Challenger
Owner to operate its business consistent in all material respects with past
practices, in each case subject to the terms and provisions of any contract to
which any Gale SLG Transferor or Gale SLG Entity is party or by which it or its
properties are bound.

 

(f)            Prior to the Closing and subject to the reasonable approval of
Mack-Cali, the applicable Gale SLG Entities shall have the right to enforce the
rights and remedies of the landlord under any Lease, by summary proceedings or
otherwise (including, without limitation, the right to remove any tenant under
any Lease), and, subject to Section 9(m)(ii), to apply all or any portion of any
security deposits then held by the Gale SLG Transferors or the Gale SLG Entities
upon eviction toward any loss or damage incurred by any of them by reason of any
defaults by tenants, and the exercise of any such rights or remedies shall not
affect the obligations of Mack-Cali under this Agreement in any manner or
entitle Mack-Cali to a reduction in, or credit or allowance against, the Total
Purchase Price or give rise to any other claim on the part of Mack-Cali.

 

(g)           In the event that as of the Closing Date there is not a Lease in
effect for any of the spaces listed on Schedule 9(g) (each a “Master Lease
Space”), Gale SLG shall enter into an agreement (the “Rent Shortfall Guaranty”)
in the form of Exhibit I, which shall provide that Gale SLG shall pay to
Mack-Cali Mack-Cali’s Applicable Percentage Share of annual rent set forth for
such space on Schedule 9(g) on a monthly basis until such space is leased or
until the end of the period specified for such space on Schedule 9(g), whichever
first occurs. Mack-Cali, on behalf of JVLLC, agrees to use commercially
reasonable best efforts to lease each Master Lease Space expeditiously and at
market rates with respect to all economic terms, including, but not limited to,
rental rate, tenant improvement allowances, free rent and other lease
concessions. With respect to each of the spaces noted on Schedule 9(g) as a
“Gale SLG Lease Cost Space”, if at Closing a third party Lease is not in effect,
Gale SLG shall escrow with an escrow agent mutually acceptable to Gale SLG and
JVLLC an amount equal to the OP Percentage Share (as of the Closing Date) of $35
times the number of square feet contained in the

 

31

--------------------------------------------------------------------------------


 

relevant Gale SLG Lease Cost Space, as set forth on Schedule 9(g). Upon
execution of a Lease with respect to such space, an amount equal to the OP
Percentage Share (as of the Closing Date) of the cost of leasing commissions and
tenant improvements only (“Section 9 Leasing Costs”) associated with entering
into such Lease (in any event not to exceed the OP Percentage Share (as of the
Closing Date) of $35 in the aggregate per square foot) shall be released from
escrow to the applicable Owner. Provided that Gale/SLG is not in default under
the Rent Shortfall Guaranty, any excess amount remaining with respect to any
Gale SLG Lease Cost Space after payment of the OP Percentage Share (as of the
Closing Date) of Section 9 Leasing Costs related to such Gale SLG Lease Cost
Space shall be released to Gale SLG.

 

(h)           Prior to Closing, Gale SLG shall cause the Portfolio TRS
Reorganization to be effected.

 

(i)            Prior to Closing, Challenger Parent shall contribute 100% of the
stock of Challenger TRS to Challenger Owner.

 

(j)            The Applicable Gale SLG Transferor shall request tenant estoppel
certificates (each, a “Tenant Estoppel”) prior to Closing from all tenants of
the Properties, in the form attached hereto as Exhibit K or as set forth in the
applicable Lease and shall deliver or cause to be delivered to Mack-Cali, upon
receipt, copies of each Tenant Estoppel in the form received. It shall be a
condition precedent (the “Minimum Estoppel Requirement”) to Mack-Cali’s
obligation to Close that Tenant Estoppels dated no more than 45 days prior to
Closing be obtained from tenants under Leases representing not less than seventy
percent (70%) of the aggregate currently occupied square footage of the
Properties, which seventy percent shall include the tenants listed on Schedule
9(j) (the “Mandatory Tenants”). All Tenant Estoppels delivered by tenants shall
be accepted by Mack-Cali without regard to the contents of such Tenant Estoppels
or to any changes to the form of Tenant Estoppel, unless such Tenant Estoppel
(individually or collectively with other Tenant Estoppels) contains statements
whose substance indicates that the Applicable Gale SLG Transferor has made a
material misrepresentation under this Agreement. The Gale SLG Transferors shall
be entitled to an adjournment of the Closing of not more than thirty (30) days
to obtain Tenant Estoppels. If the Gale SLG Transferors do not obtain Tenant
Estoppels meeting the Minimum Estoppel Requirement, the Applicable Gale SLG
Transferor shall have the right to deliver to Purchaser at the Closing a
certificate (the “Landlord Estoppel”) substantially in the form of Exhibit J, in
lieu of Tenant Estoppels with respect to Leases representing not more than five
percent (5%) of the Minimum Estoppel Requirement; provided that the Gale SLG
Transferors shall not be permitted to deliver a Landlord Estoppel with respect
to any Mandatory Tenant. Notwithstanding anything in this Section 9(j) or any
Landlord Estoppel to the contrary, the Landlord Estoppel shall terminate on the
earlier of (i) as to the Landlord Estoppel in its entirety, the date which is
twelve (12) months after the Closing Date, and (ii) with respect to any
particular Lease covered by the Landlord Estoppel (a “Landlord Estoppel Lease”),
the date of delivery to Mack-Cali of one or more Tenant Estoppels from tenants
under Leases for an aggregate square footage equal to or in excess of the square
footage leased covered by the Landlord Estoppel Lease.

 

32

--------------------------------------------------------------------------------


 

(k)           Upon written request by Mack Cali, and at Mack-Cali’s expense, the
Gale SLG Entities agree to engage an accounting firm (the “Accounting Firm”)
that is registered with the Public Company Accounting Oversight Board and which
Accounting Firm is reasonably acceptable to Mack-Cali to prepare and deliver
audited financial statements for any of the Gale SLG Entities that comply with
Regulation 210.3-14 (Instruction for Real Estate Operations to be Acquired) of
Regulation S-X (the “3-14 Financial Statements”).

 

(l)            Prior to Closing, Gale SLG shall cause the dissolution of the
entities set forth on Schedule 8(a)(xviii).

 

(m)          The Gale SLG Transferors shall not, and shall not cause or permit
the Gale SLG Entities to:

 

(i)            Enter into any agreement requiring work to be done for any Tenant
after the Closing Date without first obtaining the prior written consent of
Mack-Cali, which shall not be unreasonably withheld, conditioned or delayed (and
if Mack-Cali fails to object to any request for its consent within 5 Business
Days of the request, Mack-Cali shall be deemed to have approved the request);

 

(ii)           Apply any Security Deposits with respect to any tenant in
occupancy;

 

(iii)          Remove any Personal Property located in or on any Property,
except as Gale SLG may deem necessary for repair and replacement.  All
replacements shall be free and clear of all liens and encumbrances except those
of the Existing Fixed Rate Debt, the Existing Floating Rate Debt and the
Existing Mezz Debt, shall be of quality at least equal to the replaced items and
shall be deemed included in this sale, without cost or expense to Mack-Cali; or

 

(iv)          Cause or permit any Property, or any interest therein, to be
alienated, mortgaged, licensed, encumbered or otherwise be transferred except
for new Leases entered into in accordance with this Agreement and transfers by
tenants as permitted by the applicable Lease.

 

(n)           Challenger Mezz shall use commercially reasonable efforts to
procure an estoppel from the Village of Ridgefield Park, the ground lessor of
the Challenger Property, setting forth the information required by Section 36 of
the Challenger Ground Lease;

 

(o)           The Gale SLG Transferors will neither take any action with respect
to commencing, prosecuting or settling any tax certiorari proceeding with
respect to any Class A Property or Class B Property with respect to years prior
to 2006 which would have an adverse effect on the Post-Closing Owners nor take
any action that affects the 2006 assessment for any Property without the prior
written consent of Mack-Cali and will keep Mack-Cali informed as to the status
of such proceedings, from time to time at Mack-Cali’s request.  From and after
the Agreement Date Mack-Cali shall have the sole and exclusive right, on behalf
of Post-Closing Owners, to commence, prosecute and settle

 

33

--------------------------------------------------------------------------------


 

tax certiorari proceedings with respect to any Class A Property or Class B
Property for the current and Post-Closing period, employing legal counsel
designated by Mack-Cali except to the extent other counsel are currently
handling the Tax Cert Proceedings.

 

(p)           At Closing there shall be no default or Event of Default under the
Existing Fixed Rate Debt.

 

(q)           All undisputed bills and claims for labor performed and materials
furnished to or for the account of the applicable Owner of any Property arising
prior to the Closing Date will be paid in full by such owner within customary
time periods but not later than the Closing Date.

 

(r)           The Gale SLG Transferors shall promptly notify Mack-Cali of, and
promptly deliver to Mack-Cali a true and complete copy of any Notice that may be
received concerning any of the Properties, on or prior to the Closing Date, from
any Governmental Authority concerning a violation of any Environmental Laws.

 

(s)           Prior to Closing the Applicable Gale Transferor shall use
commercially reasonable efforts to procure an estoppel from parties to the
reciprocal agreements set forth in Schedule 9(s) stating any defaults or
payments due under such reciprocal agreements.

 

10.          INSPECTION.

 

Prior to Closing, (A) the Gale SLG Transferors shall permit Mack-Cali to
examine, at reasonable times, the books and records (including without
limitation historical financial and operating statements) in the Gale SLG
Transferors’ possession or control relating to the Properties and (B) Mack-Cali
shall have the right, at all reasonable times, to (I) inspect the Land and the
Improvements, (II) review the Leases, and (III) conduct non-invasive
environmental audit or audits of the Properties and to the extent recommended by
a reputable third party environmental consultant based on its “Phase I” report,
invasive environmental audit or audits of the Properties, subject to Gale SLG
Transferors’ consent which will not be unreasonably delayed, withheld or
conditioned  (with copies of the reports relating to such audits delivered to
the Gale SLG Transferors when completed).  All of the foregoing to be conducted
under this Section 10 by Mack-Cali shall be subject to the following:

 

(a)           Such inspections, reviews, audits and investigations shall take
place during normal business hours upon not less than two (2) Business Days
prior written notice to the Applicable Gale SLG Transferor or its designated
agents, the Applicable Gale SLG Transferor’s consent shall be required prior to
the performance of any drilling, boring or other invasive testing or procedures
and the Applicable Gale SLG Transferor shall be entitled to have a
representative present during any such inspection, review, audit or
investigation;

 

(b)           In the event the Closing does not occur, Mack-Cali shall promptly
return to the Gale SLG Transferors any documents obtained from the Gale SLG
Transferors or their agents;

 

34

--------------------------------------------------------------------------------


 

(c)           Mack-Cali shall not suffer or permit any lien, claim or charge of
any kind whatsoever to attach to the Properties or any part thereof; and

 

(d)           Such inspection, review, audit or investigation shall be at
Mack-Cali’s sole cost and expense, shall be subject to the rights of tenants and
shall not unreasonably interfere with the operation of the Properties.  In the
event of any damage to any Property caused by Mack-Cali, its agents, engineers,
employees, contractors or surveyors (including without limitation pavement,
landscaping and surface damage), Mack-Cali shall pay the cost incurred by the
Gale SLG Transferors or the Gale SLG Entities to restore the Property to the
condition existing prior to the performance of such investigations or audits;
such obligation shall survive the termination of this Agreement.

 

Mack-Cali shall defend, indemnify and hold the Gale SLG Entities and the Gale
SLG Transferors harmless from any and all liability, loss, claims, cost and
expense (including without limitation reasonable attorneys’ fees, court costs
and costs of appeal) suffered or incurred by any of the Gale SLG Entities or the
Gale SLG Transferors but only to the extent caused by or arising out of
Mack-Cali’s reviews, interviews, investigations, tests, studies and inspections
of the Property (other than that caused by the negligence or willful misconduct
of any of the Gale SLG Entities, any of the SLG Transferors or any of their
respective designated agents).  Prior to commencing any such tests, studies and
investigations, Mack-Cali shall furnish to the Applicable Gale SLG Transferor a
certificate of insurance evidencing comprehensive general public liability
insurance insuring the person, firm or entity performing such tests, studies and
the applicable investigations from insurers and in amounts reasonably acceptable
to the Applicable Gale SLG Transferor and listing the applicable Owner as an
additional insured thereunder.  The provisions of this paragraph shall survive
the Closing and the termination of this Agreement.

 

11.          CONDITIONS PRECEDENT TO CLOSING.

 

(a)           Mack-Cali’s obligation to Close hereunder is subject to
satisfaction of the following conditions precedent, any of which may be waived
in whole or in part by Mack-Cali, in its sole and absolute discretion:

 

(i)            The Gale SLG Transferors shall have delivered to or for the
benefit of Mack-Cali, on or before the Closing Date, all of the documents and
items required of the Gale SLG Transferors pursuant to Section 12(a), and the
Gale SLG Transferors shall have performed all of their obligations hereunder to
be performed as of the Closing Date in all material respects;

 

(ii)           The Title Company shall have irrevocably committed to issue an
owner’s title insurance policy with respect to each Property, subject only to
the Permitted Exceptions;

 

(iii)          All of the Gale SLG Transferors’ representations and warranties
made in this Agreement shall be true and correct in all material respects
(except to the extent otherwise qualified by a materiality standard) as of the
date hereof and

 

35

--------------------------------------------------------------------------------


 

as of the Closing Date as if then made, subject to any changes or updates as are
contemplated or permitted hereunder and set forth in the Certification of
Representations and Warranties, provided, that the Entity Related
Representations shall be deemed true and correct for purposes of this Section
11(a) unless the aggregate liability arising from incorrect Entity-Related
Representations is in excess of $20,000,000;

 

(iv)          The Portfolio TRS Reorganization shall have taken place;

 

(v)           Challenger Parent shall have contributed 100% of the stock of
Challenger TRS to Challenger Owner;

 

(vi)          Mack-Cali shall have received Tenant Estoppels meeting the Minimum
Estoppel Condition, subject to Section 9(j);

 

(vii)         The Existing Mezzanine Debt shall be satisfied in full at Closing
in accordance with Section 12(e), and the Mack-Cali Interest shall be free and
clear of any Encumbrances;

 

(viii)        The Debt Assumption shall occur (provided that Mack-Cali is not in
default of its obligations hereunder with respect thereto); and

 

(ix)           The Existing Floating Rate Debt shall be satisfied in full with
respect to the Class A Properties and Class B Properties.  The New Financing
shall close simultaneously herewith.

 

(b)           The Gale SLG Transferors’ obligation to Close hereunder is subject
to satisfaction of the following conditions precedent, any of which may be
waived in whole or in part by the Gale SLG Transferors, in their sole and
absolute discretion:

 

(i)            Mack-Cali shall have paid the Total Purchase Price pursuant to
the terms hereof;

 

(ii)           Mack-Cali shall have delivered to or for the benefit of Gale SLG,
on or before the Closing Date, all of the documents and items required to be
delivered by Mack-Cali pursuant to Section 12(b), and Mack-Cali shall have
performed all of its obligations hereunder to be performed on or before the
Closing Date;

 

(iii)          All of Mack-Cali’s representations and warranties made in this
Agreement shall be true and correct in all material respects (except to the
extent otherwise qualified by a materiality standard) as of the date hereof and
as of the Closing Date as if then made;

 

(iv)          The Debt Assumption and Guarantor Release shall occur; and

 

(v)           The New Financing shall close simultaneously herewith.

 

36

--------------------------------------------------------------------------------


 

12.          CLOSING DOCUMENTS; FINANCING; EXISTING LENDER CONSENTS.

 

(a)           On the Closing Date, the Gale SLG Transferors shall deliver or
cause to be delivered the following documents (with the documents described in
Section 12(b), the “Closing Documents”) to Mack-Cali, all duly executed by the
Applicable Gale SLG Transferor, each of which shall be a condition precedent to
Mack-Cali’s obligation to close the transaction contemplated by this Agreement
(and one or more of which conditions may be waived in writing by Mack-Cali, in
its sole discretion, on or prior to the Closing Date):

 

(i)            the JVLLC Operating Agreement;

 

(ii)           the Gale SLG Transferors’ counterpart of a closing and proration
statement;

 

(iii)          a certification of nonforeign status satisfying Section 1445 of
the Code;

 

(iv)          evidence of each Gale SLG Transferor’s and each Gale SLG Entity’s
existence, good standing in its State of organization, qualification to do
business and authority to perform its obligations under this Agreement, in form
and substance reasonably satisfactory to the Title Company, and all organization
documents of each such entity including the partnership agreement or limited
liability company agreement, as applicable redacted, in the case of Gale SLG, to
eliminate confidential business terms;

 

(v)           a current Rent Roll including arrears schedule with respect to
each Property certified by the Applicable Gale SLG Transferor as true, correct
and complete to its knowledge;

 

(vi)          a certificate (the “Certification of Representation and
Warranties”) in the form of Exhibit G, executed by the Gale SLG Transferors and
dated as of the Closing Date, certifying that all of the representations and
warranties of the Gale SLG Transferors set forth in Section 8(a) and all
Exhibits and Schedules referenced in therein are true and correct in all
material respects (except as qualified by materiality) as of the Closing Date or
setting forth any updates or material changes thereto, which updates and
changes, if any, shall be consistent with this Agreement;

 

(vii)         an assignment and assumption of limited liability company
interests in the form attached hereto as Exhibit H (an “Assignment”) executed by
Portfolio Mezz with respect to the Waterview Interest and the Thornall Interest,
an Assignment executed by Challenger Mezz with respect to the Challenger
Interest and an Assignment executed by Gale SLG with respect to the Mack-Cali
Interest;

 

(viii)        the Cross Collateral Indemnity executed by Gale SLG;

 

37

--------------------------------------------------------------------------------


 

(ix)           payment of any closing costs to be paid by Gale SLG Transferors
under the terms of this Agreement;

 

(x)            to the extent they are then in or under Gale SLG Transferors’
possession or control and not posted at Properties, all certificates of
occupancy and other permits and approvals (or equivalent documents) for the
Properties;

 

(xi)           to the extent within the Gale SLG Transferors’ possession or
control, all original documents or instructions referred to herein, including
without limitation the books, records, tenant data, leasing material and forms,
original brokerage agreements, past and current rent rolls, files, statements,
tax returns, market studies, keys, access cards, codes, combinations, plan,
specifications, reports, tests and other materials of any kind owned by or in
possession or control or any Gale SLG Transferor or any Owner which are or may
be used in the use and operation of any Property or Personal Property, contracts
and agreements for the servicing, maintenance and operation of any Property,
Licenses, and certified copies of same where Gale SLG Transferors, using
commercially reasonable efforts, are unable to deliver originals;

 

(xii)          an opinion of Gale SLG Transferor’s counsel reasonably
satisfactory to Mack-Cali with respect to the existence, organization and
authority of each Applicable Gale Transferor and of the authority of persons
executing documents on behalf of each Applicable Gale Transferor; and

 

(xiii)         such documents as may be necessary to effect the Debt Assumption
and the New Financing as set forth below and payment of all assumption fees and
lender expenses relating to the Debt Assumption.

 

(xiv)        required tax returns, if any, for all applicable real property
transfer taxes, and/or similar levies and charges, completed and executed by the
Applicable Gale SLG Transferor, together with certified checks to the order of
the appropriate officers for the amount of the transfer taxes, if any, shown on
said tax returns, it being understood that, as of the date hereof, the parties
hereto agree that the Closing of the Transaction would not give rise to any such
taxes;

 

(xv)         letters to tenants of the Challenger Property, the Waterview
Property and the Thornall Property, advising them of the transactions hereunder
and directing that rent and other payments thereafter be sent to Mack-Cali or
its designee, as manager or agent for the applicable Owner, as Mack-Cali shall
so direct;

 

Any document or item required under this Section 12(a) to be delivered by any
Gale SLG Transferor shall be deemed delivered for purposes of this Agreement if
such document or item is delivered to or retained by the property manager or
leasing agent acquired by Mack-Cali or an affiliate at Closing in connection
with the Services Transaction or otherwise retained by Post-Closing Owners.

 

38

--------------------------------------------------------------------------------


 

(b)           On the Closing Date, Mack-Cali shall deliver the following to the
Gale SLG Transferors, in form and substance reasonably acceptable to the Gale
SLG Transferors, all duly executed by Mack-Cali, where appropriate, each of
which shall be a condition precedent to the Gale SLG Transferors’ obligation to
close the transaction contemplated by this Agreement:

 

(i)            counterparts of the JVLLC Operating Agreement;

 

(ii)           counterparts of the closing and proration statement;

 

(iii)          a certified copy of the resolutions or consent of Mack-Cali
authorizing the transaction contemplated by this Agreement or other satisfactory
evidence of authorization;

 

(iv)          authorization for disbursement by the Escrowee of that portion of
the Deposit held thereby;

 

(v)           the balance of the Total Purchase Price;

 

(vi)          such documents as may be necessary to effect the Debt Assumption
and the New Financing as set forth below;

 

(vii)         counterparts of the Assignments with respect to the Waterview
Interest, the Thornall Interest, the Challenger Interest and the Mack-Cali
Interest;

 

(viii)        a counterpart of the Cross Collateral Indemnity; and

 

(ix)           such other documents, instruments or agreements as may be
reasonably requested by Gale SLG or the Escrowee to otherwise consummate the
Closing.

 

(c)           Upon purchasing the Mack-Cali Interest, Mack-Cali shall, at
closing, cause the applicable Post-Closing Owners to assume the debt (the “Debt
Assumption”) evidenced by the documents set forth on Schedule 12(c) (the
“Existing Fixed Rate Debt”), which debt encumbers the Class A Properties, the
Waterview Property, 75 Livingston Avenue, Roseland, New Jersey (“75 Livingston”)
(which Property is a Class B Property) and the Challenger Property.  Mack-Cali
shall execute and deliver, or cause to be executed and delivered, such documents
as the lenders holding the Existing Fixed Rate Debt may reasonably require to
consent to the Transaction and effect the Debt Assumption, including, without
limitation, such guaranties and indemnities, in substantially the form of those
currently in effect with respect to the Existing Fixed Rate Debt, made by a
credit-worthy affiliate of Mack-Cali as may be reasonably required by the lender
thereunder.  Additionally, the current guarantors and indemnitors in respect of
the Fixed Rate Debt shall be released (the “Guarantor Release”) from any and all
obligations thereunder arising from and after Closing.  Mack-Cali and the Gale
SLG Transferors agree to cooperate in good faith in effecting the Debt
Assumption.  Accrued, unpaid interest as of the Closing Date shall be for the
account of Pre-Closing Owners, who shall be entitled to a credit at Closing for
any unapplied cash reserves held by

 

39

--------------------------------------------------------------------------------


 

lenders with respect to the Existing Fixed Rate Debt, as more particularly set
forth in Section 15.

 

(d)           It shall be a condition precedent to the obligations of Gale SLG
and Mack-Cali to Close the Transaction that the applicable Post-Closing Owners
obtain first mortgage and/or mezzanine financing (the “New Financing”) with
respect to the Class B Properties reasonably acceptable to Gale SLG and
Mack-Cali with such financing being in principal amount of not less than
$90,000,000.  The proceeds of the New Financing shall be distributed at Closing
to the partners of the OP, including JVLLC, and further distributed by JVLLC to
its members.  Gale SLG and Mack-Cali each acknowledge that it has reviewed and
approves of the Term Sheet for financing from Gramercy Capital Corp. attached
hereto as Exhibit L.  Gale SLG and Mack-Cali agree to cooperate in good faith to
procure the New Financing.  The costs of the New Financing shall be borne by the
applicable Post-Closing Property Owners.

 

(e)           The parties acknowledge that the membership interests in each
Owner are encumbered as of the date hereof by the Existing Mezz Debt.  The Gale
SLG Transferors covenant and agree that the Existing Mezz Debt shall be
satisfied in full at or prior to Closing and that such documents as are
necessary to effect the release of all liens and encumbrances on the membership
interests in any Owner (other than any such lien and encumbrances granted in
connection with the New Financing) shall be presented at Closing.

 

13.          FIRE OR CASUALTY.

 

In the event of damage to any Property, reasonably estimated by the Applicable
Gale SLG Transferor to be in excess of $250,000, by fire or other casualty prior
to the Closing Date, the Applicable Gale SLG Transferor shall promptly notify
Mack-Cali of such fire or other casualty.  If the fire or other casualty causes
damage which would cost in excess of 5% of the aggregate Agreed Values of all of
the Properties (as set forth on Schedule 13) to repair (as determined by
Mack-Cali’s third party insurance consultant in good faith), then Mack-Cali
shall elect, by written notice to be delivered to each of the Gale SLG
Transferors, on or before the sooner of (i) the twentieth (20th) day after
Mack-Cali’s receipt of such notice or (ii) the Closing Date, to either: 
(a) close the transaction contemplated by this Agreement or (b) terminate this
Agreement, and receive a return of the Deposit together with any interest earned
thereon in which case the parties hereto shall have no further obligations
hereunder (except for obligations that are expressly intended to survive the
termination of this Agreement).  If Mack-Cali fails to timely deliver written
notice of its election under the prior sentence, it shall be deemed to have
elected to terminate this Agreement.  If the damage to all of the Properties, by
fire or other casualty prior to the Closing Date, would cost less than or equal
to 5% of the aggregate Agreed Values of all of the Properties to repair (as
determined by Mack-Cali’s third party insurance consultant in good faith),
Mack-Cali shall not have the right to terminate its obligations under this
Agreement by reason thereof.  If, following a fire or other casualty, this
Agreement is not terminated pursuant to the foregoing rights in this Section,
the Applicable Gale SLG Transferor shall cause the applicable Owner to retain
all of such Owner’s right, title and interest in and to all insurance proceeds
paid or payable to such Owner on account of such fire or casualty (subject to
the terms of the Existing Fixed Rate Debt and Leases) and, in addition, the
Applicable Gale SLG

 

40

--------------------------------------------------------------------------------


 

Transferor shall (x)  in the case of a Portfolio Property, cause the OP to
contribute to the applicable Owner and (y) in the case of the Challenger
Property, contribute to Challenger Owner, additional capital equal to the
deductible under the applicable Owner’s policy of casualty insurance.

 

14.          CONDEMNATION.

 

If, prior to the Closing Date, all or any part of any of the Properties is taken
by condemnation or a conveyance in lieu thereof, or if the Applicable Gale SLG
Transferor or the applicable Owner receives notice of a condemnation proceeding
with respect to any such Property, then the Applicable Gale SLG Transferor shall
promptly notify Mack-Cali of such condemnation or conveyance in lieu thereof. 
If the taking or threatened taking involves a material portion of such Property
(hereinafter defined), Mack-Cali may elect, by written notice to be delivered to
each of the Gale SLG Transferors, on or before the sooner of (i) the twentieth
(20th) day after Mack-Cali’s receipt of such notice, or (ii) the Closing Date,
to terminate this Agreement, in which event the Deposit together with any
interest earned thereon shall be returned to Mack-Cali, and the parties hereto
shall have no further obligations hereunder (except for obligations that are
expressly intended to survive the termination of this Agreement).  If Mack-Cali
elects to close this transaction notwithstanding such taking or condemnation,
the Owner or, in the case of the Waterview Property, the Thornall Property and
the Challenger Property, Mack-Cali, shall be entitled to any award given to the
applicable Owner as a result of such condemnation proceedings (subject to the
terms of the Existing Fixed Rate Debt and Leases), with the same being retained
by such Owner (or by the OP for the benefit of such Owner) (in the case of a
Class A Property or a Class B Property) or Mack-Cali (in the case of the
Waterview Property, the Thornall Property and the Challenger Property) at
Closing.  As used herein, a “material portion of the Property” means any part of
the Property reasonably required for the operation of the Property substantially
in the manner operated on the date hereof.  If any taking or threatened taking
does not involve a material portion of the Property, Mack-Cali shall be required
to proceed with the Closing, in which event the Applicable Gale SLG Transferor,
shall cause the applicable Owner to retain at Closing any award given to such
Owner (or the right to receive any such award) as a result of such condemnation
proceedings (subject to the terms of the Existing Fixed Rate Debt and Leases).

 

15.          ADJUSTMENTS AND PRORATIONS.

 

(a)           For purposes of this Section 15 only, the term “Pre-Closing Owner”
shall mean any Owner for the period prior to the Closing Date and the term
“Post-Closing Owner” shall mean any Owner for the period from and after
12:01 A.M. on the Closing Date.  The terms Pre-Closing Owner and Post-Closing
Owner are intended to reflect the different beneficial ownership of the Owners
pre-Closing and post-Closing.  Pre-Closing Owners shall be entitled to all
income produced from the operation of the Properties which is allocable to the
period prior to the Closing and shall be responsible for all expenses allocable
to that period; and the corresponding Post-Closing Owner shall be entitled to
all income and responsible for all expenses allocable to the period beginning at
12:01 A.M. on the day the Closing occurs.  Except as expressly set forth below,
at the Closing, (i) all items of income and expense with respect to each
Property shall be prorated in accordance with the foregoing principles and the
rules for the specific items

 

41

--------------------------------------------------------------------------------


 

set forth hereinafter, and (ii) the Agreed Value of each Property shall be
adjusted up or down at Closing by the net amount of all such prorations and
adjustments in respect of such Property under this Section 15.  Mack-Cali shall
make any post-Closing payment with respect to a proration or adjustment in favor
of a Pre-Closing Owner of a Portfolio Property other than the Waterview Property
and the Thornall Property by paying Mack-Cali’s Applicable Percentage Share
thereof to Gale SLG.  Mack-Cali shall make any such post-Closing payment with
respect to the Waterview Property or the Thornall Property by (i) paying the OP
Percentage Share (as of the Closing Date) thereof to Gale SLG and (ii) paying
the balance thereof to the holders of OP Units other than the GP and JVLLC. 
Mack-Cali shall make any post-Closing payment with respect to Challenger by
paying same to Challenger Mezz.  At Closing Mack-Cali shall pay to Gale SLG
Mack-Cali’s Applicable Percentage Share of any cash held by the OP or any of its
subsidiaries and 100% of any cash held by Challenger Owner.

 

(b)           Real Estate Taxes and Assessments.

 

(i)            Real estate taxes and assessments on each Property shall be
prorated and adjusted based upon the period (i.e., calendar or other tax fiscal
year) to which the same are attributable, regardless of whether or not any such
real estate taxes are then due and payable or are a lien.  Each Pre-Closing
Owner shall pay at or prior to Closing (or the applicable Post-Closing Owner
shall receive credit for) any unpaid real estate taxes attributable to periods
prior to the Closing Date (whether or not then due and payable or a lien as
aforesaid); provided, that with respect to any assessments which can be paid in
installments, each Pre-Closing Owner shall only be responsible for installments
which are payable on or before the Closing Date.  Each Pre-Closing Owner shall
receive credit for any previously paid or prepaid real estate taxes attributable
to periods from and after the Closing Date.  In the event that as of the Closing
Date the actual real estate  tax bills for the tax year or years in question are
not available and the amount of real estate tax to be prorated as aforesaid
cannot be ascertained, then rates and assessed valuations of the previous year,
with known changes, shall be used; and after the Closing occurs and when the
actual amount of real estate taxes of the year or years in question shall be
determinable, such real estate taxes will be re-prorated between the parties to
reflect the actual amount of such real estate taxes.

 

(ii)           Gale SLG shall have the right at Gale SLG’s expense, to continue
the prosecution, on behalf of any Owner, of any real estate tax certiorari or
other proceedings or protests brought by such Owner prior to Closing, to reduce
the taxes or any portion thereof for the fiscal year prior to the fiscal year in
which Closing occurs which are pending as of the Closing Date using counsel
selected by Gale SLG, until a final determination has been rendered or a
settlement reached.  If Gale SLG elects not to pursue such matters, JVLLC, on
behalf of the applicable Owner, may continue to prosecute same.  The applicable
Post-Closing Owner shall pay from the proceeds of any refund, all actual and
reasonable legal, accounting and other expenses which may be incurred in
connection with such real estate tax certiorari or other proceedings or
protests, and Gale SLG (or JVLLC, if applicable, with Gale SLG’s consent) may
settle or compromise any

 

42

--------------------------------------------------------------------------------


 

such proceedings on behalf of the applicable Post-Closing Owner.  If such
determination shall result in a refund or credit of taxes, or if the taxes are
otherwise reduced, because of a reduction of the assessed valuation or tax rate
or for any other reason, then the net amount of such refund or credit of taxes
(after deducting Gale SLG’s (and if applicable the applicable Post-Closing
Owner’s) out-of-pocket third party costs and any refunds or credits of taxes
owed to Tenants under Leases or expired or terminated Leases) shall be
apportioned between the applicable Pre-Closing Owner and the applicable
Post-Closing Owner as of the Closing.

 

(iii)          All increases in taxes imposed due to a change of use of any
portion of any Property after the Closing Date shall be paid by the applicable
Post-Closing Owner.

 

(iv)          Any increases in taxes attributable to reassessment of any of the
Properties for ad valorem (including real estate and franchise) tax purposes as
a result of the transactions contemplated by this Agreement shall be paid by the
applicable Post-Closing Owner.

 

(c)           Utilities.

 

(i)            Gas, water, electricity, heat, fuel, sewer and other utilities
charges, the governmental licenses, permits and inspection fees relating to each
Property shall be prorated as of the Closing Date on a per diem basis. 
Pre-Closing Owners shall receive a credit at Closing for any security deposits
held by any utility companies.  Post-Closing Owners shall be responsible for all
utility charges beginning as of the Closing Date forward.

 

(d)           Rent and Other Tenant Charges.

 

(i)            Rent under each Lease shall be apportioned as of the Closing Date
to the extent such rent has actually been collected as of such date.  Except as
provided below in this Section 15(d), with respect to any rent arrearages
arising under each Lease for the period prior to the month in which the Closing
occurs, after Closing, the applicable Post-Closing Owner shall pay to the
applicable Pre-Closing Owner any rent actually collected which is applicable to
the period preceding the Closing Date; provided, however, that all rent
collected by the applicable Post-Closing Owner shall be applied first to all
unpaid rent for the month in which the Closing occurs, next, to unpaid rent
accruing after the Closing Date, and then to all unpaid rent accruing prior to
the Closing Date.

 

(ii)           Tenant obligations under Leases for taxes, common area expenses,
operating expenses, so-called “escalation rent” or additional charges of any
other nature (“Expense Reimbursements”), shall be adjusted and prorated on an
as, if and when collected basis.

 

(iii)          If any Expense Reimbursements for a period that shall have
expired prior to the Closing are paid after the Closing, Post-Closing Owner
shall

 

43

--------------------------------------------------------------------------------


 

pay the entire amount over to Pre-Closing Owner upon receipt thereof. 
Post-Closing Owner shall (a) promptly render bills to the applicable tenants for
any Expense Reimbursements in respect of a period that shall have expired prior
to the Closing but which is payable after the Closing, (b) bill tenants for any
such Expense Reimbursements on a monthly basis for a period of twelve (12)
consecutive months thereafter and (c) use the same efforts to collect such
Expense Reimbursements as Post-Closing Owner uses after the Closing to collect
Expense Reimbursements from tenants at the Premises generally, but shall not be
required to commence legal actions with respect thereto.  Notwithstanding the
foregoing, Gale SLG, on behalf of the applicable Pre-Closing Owner, shall have
the right, upon prior written notice to JVLLC, to pursue tenants to collect such
delinquencies (including, without limitation, the prosecution of one or more
lawsuits).  From and after the Closing, Gale SLG shall furnish to JVLLC
calculations of the amounts due from tenants on account of Expense
Reimbursements for periods prior to the Closing, and such other information
relating to the period prior to the Closing as is reasonably necessary for the
billing of any such Expense Reimbursements, including the form of bill to be
delivered to such tenants.  Post-Closing Owner shall (x) bill tenants for
Expense Reimbursements for periods prior to the Closing in accordance with and
on the basis of such information furnished by Gale SLG absent manifest error and
(y) deliver to Gale SLG, concurrently with the delivery to tenants or shortly
thereafter, copies of all statements relating to Expense Reimbursements for
periods prior to the Closing.

 

(iv)          Expense Reimbursements for the period in which the Closing occurs
shall be apportioned between Pre-Closing Owner and Post-Closing Owner as of the
close of business of the day preceding the Closing, with Pre-Closing Owner
receiving the proportion of such Expense Reimbursements that the portion of such
period occurring prior to the Closing bears to the entire such period, and
Post-Closing Owner receiving the proportion of such Expense Reimbursements that
the portion of such period from and after the Closing bears to the entire such
period.  If, prior to the Closing, Pre-Closing Owner shall receive any
installment of Expense Reimbursements attributable to Expense Reimbursements for
periods from and after the Closing, such sum shall be paid to Post-Closing Owner
at the Closing.  If, after the Closing, Post-Closing Owner shall receive any
installment of Expense Reimbursements attributable to Expense Reimbursements for
periods prior to the Closing, the applicable portion of such sum (as determined
pursuant to Section 15(a)) shall be paid by Mack-Cali to Gale SLG promptly after
the applicable Post-Closing Owner receives payment thereof.

 

(v)           Any payment by a tenant on account of Expense Reimbursements (to
the extent not applied against rents due and payable by such tenant in
accordance with the terms hereof) shall be applied to Expense Reimbursements
then due and payable in the following order of priority:  (a) first, in payment
of Expense Reimbursements for the accounting period in which the Closing occurs,
(b) second, in payment of Expense Reimbursements owed by such tenant for the
accounting periods succeeding the accounting period in which the Closing occurs

 

44

--------------------------------------------------------------------------------


 

and (c) third, in payment of Expense Reimbursements owed by such tenant for
accounting periods preceding the accounting period in which the Closing occurs.

 

(vi)          To the extent that any payment on account of Expense
Reimbursements is required to be paid periodically by tenants for any calendar
year (or, if applicable, any lease year or any other applicable accounting
period), and at the end of such calendar year (or lease year or other applicable
accounting period, as the case may be), such estimated amounts are to be
recalculated based upon the actual expenses, taxes or other relevant factors for
that calendar year, lease year or other applicable accounting period, with the
appropriate adjustments being made with such tenants, then such portion of the
Expense Reimbursements that has been paid shall be prorated between Pre-Closing
Owner and Post-Closing Owner at the Closing based on such estimated payments
(i.e., with Pre-Closing Owner entitled to retain all monthly or other periodic
installments of such amounts paid with respect to periods prior to the calendar
month or other applicable installment period in which the Closing occurs,
Pre-Closing Owner to pay to Post-Closing Owner at the Closing all monthly or
other periodic installments of such amounts theretofore received by Pre-Closing
Owner with respect to periods following the calendar month or other applicable
installment period in which the Closing occurs and Pre-Closing Owner and
Post-Closing Owner to apportion as of the Closing Date all monthly or other
periodic installments of such amounts with respect to the calendar month or
other applicable installment period in which the Closing occurs).  At the
time(s) of final calculation and collection from (or refund to) each tenant of
the amounts in reconciliation of actual Expense Reimbursements for a period for
which estimated amounts paid by such tenant have been prorated, there shall be a
re-proration between Pre-Closing Owner and Post-Closing Owner.  If, with respect
to any tenant, the recalculated Expense Reimbursements exceeds the estimated
amount paid by such tenant, (a) such excess, upon receipt from the applicable
tenant, shall be paid by Post-Closing Owner to Pre-Closing Owner, if the period
for which such recalculation was made expired prior to the Closing, and (b) such
excess shall be apportioned between Pre-Closing Owner and Post-Closing Owner as
of the Closing, if the Closing occurred during the period for which such
recalculation was made.  If, with respect to any tenant, the recalculated
Expense Reimbursements is less than the estimated amount paid by such tenant,
(a) the shortfall shall be paid by Pre-Closing Owner to Post-Closing Owner, if
the period for which such recalculation was made expired prior to the Closing
and (b) such shortfall shall be apportioned between Pre-Closing Owner and
Post-Closing Owner as of the Closing, if the Closing occurred during the period
for which such recalculation was made.

 

(vii)         Until such time as all amounts required to be paid to Pre-Closing
Owner by Post-Closing Owner pursuant to this Section 15(d) shall have been paid
in full, the applicable Post-Closing Owner shall furnish to Gale SLG a
reasonably detailed monthly accounting of cash receipts from tenants (to be
accompanied by monthly cash receipt journals, bank statements and aged account
receivable reports) with a detailed accounting of amounts allocable to
Pre-Closing Owner

 

45

--------------------------------------------------------------------------------


 

pursuant to this Agreement, which accounting shall be delivered to Gale SLG on
or prior to the thirtieth (30th) day following the last day of each calendar
month from and after the calendar month in which the Closing occurs.  Gale SLG
or its representatives shall have the right from time to time for a period of
two (2) years following the Closing, on prior notice to JVLLC, during ordinary
business hours on business days, to review the applicable Post-Closing Owner’s
rental records with respect to the Property at the office where such records are
then maintained by or on behalf of Post-Closing Owner to ascertain the accuracy
of any such accountings.

 

(viii)        Any amount collected by any Post-Closing Owner or JVLLC to which
Gale SLG is entitled to pursuant to this Section 15(d) shall be promptly paid
over to Gale SLG, less the applicable Post-Closing Owner’s and JVLLC’s
out-of-pocket costs of collection, including reasonable attorney’s fees and
expenses reasonably allocable thereto.

 

(ix)           Gale SLG, on behalf of any Owner, shall be entitled to sue any
Tenant or take any other actions to collect any delinquent rent, Expense
Reimbursements or other payments due to such Owner and accrued prior to Closing
(and not previously paid to such Owner) so long as such suit does not seek a
termination of such Tenant’s Lease or eviction of such Tenant, and JVLLC, on
behalf of such Owner, shall use good faith efforts at Gale SLG’s expense to
support Gale SLG’s collection efforts on behalf of such Owner.

 

(e)           The amount of any security deposits received by a Pre-Closing
Owner and not applied against Tenants’ obligations under Leases shall be
credited against the applicable Agreed Value, and Pre-Closing Owners shall be
entitled to retain any deposits so credited.  The applicable Agreed Value shall
be increased by the amount of any utility deposits paid by Pre-Closing Owner
with respect to the Properties.  JVLLC shall indemnify, defend and hold Gale SLG
harmless with respect to any prepaid amounts or security deposits retained by,
or delivered or credited to, the Post-Closing Owners at Closing.

 

(f)            Any assessments and other charges paid or payable by Pre-Closing
Owners under any declarations, reciprocal easement agreements, covenants,
restrictions or other agreements affecting the Properties shall be prorated
between the Pre-Closing Owners and the Post-Closing Owners as of the Closing.

 

(g)           Fees and other charges under any Contracts shall be prorated
between the Pre-Closing Owners and the Post-Closing Owners as of the Closing.

 

(h)           Mack-Cali shall pay to Gale SLG at Closing Mack-Cali’s Applicable
Percentage Share of the amounts listed on Schedule 15(h).

 

(i)            Pre-Closing Owners shall be responsible for all unpaid leasing
and brokerage commissions and tenant improvement costs identified on Schedule
8(a)(xxii) as being the responsibility of Pre-Closing Owners (collectively,
together with certain free

 

46

--------------------------------------------------------------------------------


 

rent amounts set forth on Schedule 15(i), “Unfunded Lease Expenses”).  The
leasing and brokerage commissions and tenant improvement costs identified on
Schedule 8(a)(xxii) as being the responsibility of Post-Closing Owners shall be
paid by the applicable Post-Closing Owner (or to the extent paid prior to
Closing, reimbursed by Post-Closing Owners to Pre-Closing Owners at Closing). 
Gale SLG shall escrow at Closing an amount equal to Mack-Cali’s Applicable
Percentage Share of Unfunded Lease Expenses (to the extent then-remaining
unpaid), and, upon receipt of proof of payment thereof by the Post-Closing
Owner, Gale SLG shall direct that escrowee release to Mack-Cali or its designee
for the benefit of the applicable Post-Closing Owner an amount equal to
Mack-Cali’s Applicable Percentage Share of such Unfunded Leasing Expenses (or,
with respect to the Challenger Property Challenger Mezz shall direct escrowee to
release to Mack-Cali or its designee, for the benefit of the applicable
Post-Closing Owner one hundred percent of such Unfunded Tenant Liabilities, or,
with respect to the Waterview Property or the Thornall Property, Gale SLG shall
direct escrowee to release to Mack-Cali or its designee, for the benefit of the
applicable Post-Closing Owner an amount equal to the OP Percentage Interest, as
of the Closing Date, multiplied by the amount of such Unfunded Leasing
Expenses).  With respect to any other Lease or Lease modification entered into
by Pre-Closing Owners after the date hereof, and with respect to any renewal,
expansion or extension of any Lease through the exercise of an existing option,
occurring after the date hereof, all tenant improvement work, leasing
commissions, legal fees or other expenses or grants of any free rent period or
other concessions shall be paid by the Post-Closing Owner (or to the extent paid
prior to Closing, reimbursed by Post-Closing Owner to Pre-Closing Owner at
Closing).  The prorations and payments made pursuant to this Section 15(i) shall
not affect the Agreed Values of the Properties.

 

(j)            Fees and Expenses Related to New Financing.

 

(i)            JVLLC shall be responsible for the OP Percentage Share of all
costs associated with the New Financing, including, without limitation, any
costs imposed by or reimbursable to the lender for physical, environmental and
legal due diligence, legal fees and disbursements, title charges and appraisal
fees.

 

(ii)           Pre-Closing Owners shall be responsible for any accrued, unpaid
interest, costs and expenses, prepayment premiums, breakage fees or other
charges payable to lenders in connection with the payment and satisfaction at
Closing of the principal balance of all mortgage and mezzanine indebtedness
encumbering the Properties, other than (x) the Existing Floating Rate Debt
encumbering the Troy Properties and (y) the Existing Fixed Rate Debt.

 

(k)           Pre-Closing Owners shall deliver proposed prorations to Mack-Cali
on or before the date that is three (3) business days before the Closing Date. 
Upon approval by Mack-Cali, the parties shall deliver the approved prorations
statement (the “Closing Statement”) to the Title Company; provided that if any
of such prorations were not accurately determined, then the same shall be
recalculated as soon as reasonably practicable after the Closing Date and either
party owing the other party a sum of money based on such subsequent proration(s)
shall promptly pay said sum to the other party.

 

47

--------------------------------------------------------------------------------


 

(l)            If any refund of any prorated item is made after the Closing Date
whether for a period prior to or on and after the Closing Date, the same shall
be applied first to the reasonable out-of-pocket third party costs incurred in
obtaining same and the appropriate pro rata portion of the balance, if any, of
such refund shall, to the extent received by a Post-Closing Owner, be paid to
Gale SLG (to the extent relating to the period prior to Closing).

 

(m)          Accrued, unpaid interest on the Existing Fixed Rate Debt as of the
Closing Date shall be for the account of the Pre-Closing Owners.  Pre-Closing
Owners shall be entitled to a credit in the amount of any unapplied cash
reserves held by lenders with respect to the Existing Fixed Rate Debt (with any
common reserves being allocated to the applicable Owners on the basis of
contributions thereto and withdrawals therefrom).

 

(n)           The Agreed Value of the Class C Assets shall be adjusted upward at
Closing to take account of any accrued and unpaid distributions on account of
the OP’s interest in Gale SLG Naperville as of the Closing Date.

 

(o)           Any errors or omissions in calculations or adjustments shall be
corrected or adjusted as soon as practicable after the Closing.

 

(p)           The provisions of this Section 15 shall survive the Closing.

 

16.          SURVIVAL; LIMITATION OF LIABILITY.

 

(a)           Subject to Section 16(b), all representations and warranties of
the Gale SLG Transferors contained in this Agreement shall survive the Closing
for a period of nine (9) months from the date of the Closing, provided that
Mack-Cali must give the Gale SLG Transferors written notice of any claim it may
have against any Gale SLG Transferor for a breach of such representation, or for
the breach of any covenant of a Gale SLG Transferor contained in this Agreement,
within nine (9) months after the Closing.  Any claim which Mack-Cali may have at
any time, whether known or unknown, which is not asserted within such nine (9)
month period shall not be effective or valid, and the Gale SLG Transferors shall
have no liability therefor.  In addition, Mack-Cali may not bring any action
against any Gale SLG Transferor unless and until the aggregate amount of all
liability and losses arising out of any breaches of this Agreement by the Gale
SLG Transferors exceeds $250,000, and except as set forth in Section 16(b), in
no event shall the aggregate liability and losses of the Gale SLG Transferors
with respect to representations and warranties hereunder exceed $5,000,000.

 

(b)           Notwithstanding the provisions of Section 16(a), (i) the
representations and warranties of the Gale SLG Transferors contained in
Sections 8(a)(i) through 8(a)(ix) and in Section 8(a)(xv) and 8(a)(xvi) and in
Section 16(f) (collectively, the “Entity-Related Representations”) shall survive
the Closing indefinitely, subject only to any applicable statute of limitations,
and (ii) in no event shall the aggregate liability of the Gale SLG Transferors
with respect to the Entity-Related Representations and under Section 11.05(b) of
the JVLLC Operating Agreement exceed $100,000,000.00.

 

48

--------------------------------------------------------------------------------


 

(c)           Any payments for liabilities to Mack-Cali by reason of
Entity-Related Representations with respect to the Thornall Interest, Thornall
Owner or the Thornall Property or the Waterview Interest, Waterview Owner or the
Waterview Property (in any such case, a “Non-Portfolio Property Payment”) shall
be made by Portfolio Mezz.  To the extent that any Non-Portfolio Property
Payment made by Portfolio Mezz results in diminished distributions by Portfolio
Mezz to its sole member, the OP, causing diminished distributions by the OP to
its partners, and diminished distributions by JVLLC to Gale SLG and Mack-Cali,
Gale SLG shall pay to Mack-Cali an amount equal to the difference between (x)
the aggregate amount of distributions received by Mack-Cali from JVLLC for the
applicable period and (y) the aggregate amount of distributions that would have
been received by Mack-Cali from JVLLC for the applicable period, had Portfolio
Mezz not made a Non-Portfolio Property Payment.

 

(d)           Any payments for liabilities to Mack-Cali by reason of
Entity-Related Representations with respect to the Challenger Interest,
Challenger Owner or its Challenger Property shall be made by Challenger Mezz.

 

(e)           Gale SLG shall cause its members to recontribute any distributions
made by it to such members in connection with the Transaction as and to the
extent necessary to satisfy any liability it may have under this Section 16.

 

(f)            Mack-Cali shall not be subject directly or indirectly to any
liability related to the Class C Assets, the Class C Properties or the Class C
Entities, beyond its indirect interest therein through JVLLC.

 

(g)           The provisions of this Section 16 shall survive the Closing.

 

17.          NOTICES.

 

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by an internationally
recognized overnight courier service, by facsimile or registered or certified
mail (postage prepaid, return receipt requested) to the respective parties
hereto at the following addresses (or at such other address for a party as shall
be specified in a notice given in accordance with this Section 17):

 

If to the Gale SLG Transferors:

 

c/o The Gale Company, L.L.C.

 

 

100 Campus Drive, Suite 200

 

 

Florham Park, NJ 07932

 

 

Attention: Stanley Gale

 

 

 

With copies to:

 

SL Green Realty Corp.

 

 

The Graybar Building

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: Andrew S. Levine, Esq.

 

49

--------------------------------------------------------------------------------


 

 

 

 

and to:

 

Greenberg Traurig, LLP

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Attn: Robert J. Ivanhoe, Esq.

 

 

Facsimile No.: (212) 801-6400

 

 

 

If to Mack-Cali:

 

c/o Mack-Cali Realty Corporation

 

 

11 Commerce Drive

 

 

Cranford, New Jersey 07016

 

 

with two (2)

 

 

separate copies

 

 

of the notice sent

 

 

to the attention of:

 

 

Mitchell E. Hersh

 

 

President and Chief Executive Officer

 

 

Facsimile No: (908) 272-0214

 

 

 

and

 

 

 

 

Roger W. Thomas

 

 

Executive Vice President

 

 

and General Counsel

 

 

Facsimile No: (908) 272-0485

 

 

 

With a copy to:

 

Seyfarth Shaw LLP

 

 

1270 Avenue of the Americas

 

 

Suite 2500

 

 

New York, New York 10020

 

 

Attn: John P. Napoli

 

 

Facsimile No: (212) 218-5527

 

 

 

If to Escrowee:

 

Commonwealth Land Title Insurance
Company

 

 

Two Grand Central Tower

 

 

140 East 45th Street

 

 

New York, New York 10017

 

 

Attn: Asher Fried, Esq.

 

 

Facsimile No.: (212) 973-6723

 

18.          BROKERS.

 

Each of Mack-Cali, on the one hand, and the Gale SLG Transferors, on the other
hand, represents and warrants to the other that, other than Eastdil (“Broker”),
it has not dealt with any brokers, finders or agents with respect to the
transaction contemplated hereby.  Each party agrees to indemnify, defend and
hold harmless the other party, its successors, assigns and agents, from and
against the payment of any commission, compensation, loss, damages, costs, and
expenses (including without limitation attorneys’ fees and costs) incurred in
connection with, or arising out of, claims for any broker’s, agent’s or finder’s
fees of any person claiming by

 

50

--------------------------------------------------------------------------------


 

or through such party with respect to this transaction other than Broker.  The
obligations of Mack-Cali and the Gale SLG Transferors under this Section 18
shall survive the Closing and the termination of this Agreement.  The fees,
commissions, costs and/or expenses due to Broker shall be borne by Gale SLG and
paid at Closing.

 

19.          TAX MATTERS.

 

(a)           The Gale SLG Transferors shall be liable for and timely pay their
proportionate share of any and all liabilities of the GP, the OP, the Properties
or any Property Subsidiary for all Taxes attributable to taxable periods ending
on or prior to the Closing (“Pre-Closing Period”).  Except as otherwise provided
herein with respect to Straddle Periods (as defined below), each of the Gale SLG
Transferors and Mack-Cali shall be liable for and timely pay its proportionate
share of any and all liabilities of the JVLLC, the GP, the OP, the Properties or
any Property Subsidiary for all Taxes attributable to taxable periods ending
after the Closing (a “Post-Closing Period”); provided, however, that any party’s
liability for Taxes shall be calculated by first determining the Properties to
which any such Tax liability relates (a “Class Tax Liability”) and then
allocating such Class Tax Liability to the Gale SLG Transferors and Mack-Cali in
accordance with their respective Class A Percentage Interest, Class B Percentage
Interest or Class C Percentage Interest, as the case may be.  In any case where
applicable law does not permit the GP, the OP or any Property Subsidiary to
close its Tax year as of the Closing Date or in any case in which a Tax is
assessed with respect to a taxable period which includes the Closing Date (but
does not begin or end on that day) (a “Straddle Period”), Taxes, if any,
attributable to the Straddle Period shall be allocated to and be payable by the
Gale SLG Transferors for the period up to and including the Closing Date (the
“Pre-Closing Straddle Period”) or the Gale SLG Transferors and Mack-Cali for the
period after the Closing Date (the “Post-Closing Straddle Period”), which
liability for Taxes relating to a Post-Closing Straddle Period shall be
allocated among the Gale SLG Transferors and Mack-Cali in the same manner as
liabilities for Taxes are allocated for a Post-Closing Period.  The Gale SLG
Transferors shall prepare and timely file all Tax Returns (including applicable
filing extensions) for the GP, the OP and all Property Subsidiaries for taxable
periods ended on or prior to the Closing (each a “Pre-Closing Tax Return”);
provided, however, that the Gale SLG Transferors shall provide the JVLLC and
Mack-Cali with a copy of any such Pre-Closing Tax Return no later than fifteen
(15) calendar days prior to filing such Pre-Closing Tax Return and shall within
five (5) calendar days of filing provide the JVLLC, the Gale SLG Transferors and
Mack-Cali with a copy of any such Pre-Closing Tax Return filed with any taxing
authority. All Pre-Closing Tax Returns shall be prepared in a manner consistent
with the reporting of all items of income or loss on prior Tax Returns of the
GP, the OP or any Property Subsidiary, unless otherwise required by applicable
laws.  The JVLLC shall prepare, or cause to be prepared, and shall timely file
(including applicable filing extensions) or cause to be prepared and timely
filed (including applicable filing extensions) all Tax Returns for the GP, the
OP and all Property Subsidiaries, other than the Waterview Owner, the Challenger
Owner and the Thornall Owner, for all Straddle Periods (“Straddle Returns”). 
Straddle Returns shall be prepared in a manner consistent with the reporting of
all items of income and loss of prior Tax Returns of the GP, the OP or any
Property Subsidiary, unless otherwise required by applicable laws.  Any

 

51

--------------------------------------------------------------------------------


 

allocations of (i) Taxes to a Pre-Closing Straddle Period shall be subject to
Gale SLG Transferors’ approval, which shall not be unreasonably withheld, (ii)
Class Tax Liability to Class A Properties or Class B Properties shall be subject
to Mack-Cali’s approval, which shall not be unreasonably withheld, or (iii)
Class Tax Liability to Class B Properties or Class C Properties shall be subject
to Gale SLG Transferors’ approval, which shall not be unreasonably withheld.
Taxes payable with Straddle Returns shall be allocated between the Pre-Closing
Straddle Period and Post-Closing Straddle Period, as described above, based on
an assumed period ending on the Closing Date; provided, however, that Taxes not
based on income or receipts shall be allocated between the Pre-Closing Straddle
Period and Post-Closing Straddle Period based on the number of days in each such
taxable period.

 

(b)           If any claim, demand, assessment (including a notice of proposed
assessment) or other assertion is made by a taxing authority with respect to
Taxes against the JVLLC, the GP, the OP, any Property Subsidiary or the
Properties, the calculation of which involves a specific matter covered in this
Agreement (“Tax Claim”), or if the JVLLC, the GP, the OP or any Property
Subsidiary receives any notice from any taxing authority with respect to any
current or future audit, examination, investigation or other proceeding
(“Proceeding”) involving the JVLLC, the GP, the OP, any Property Subsidiary, or
the Properties or that otherwise involves a specific matter covered in this
Agreement that could directly or indirectly materially affect either the Gale
SLG Transferors or Mack-Cali (adversely or otherwise), then the JVLLC shall
promptly notify the Gale SLG Transferors’ notice parties set forth in Section 17
(“Gale SLG Transferors’ Representatives”) and the Mack-Cali  notice parties set
forth in Section 17 (“Mack-Cali’s Representatives”) of such Tax Claim or
Proceeding.  Any Tax Claim or Proceeding that would increase any party’s
liability for Taxes for any taxable period or could give rise to a claim for
indemnification under this Agreement shall be considered material.

 

(c)           The Gale SLG Transferors shall have the right to control the
defense, settlement or compromise of any Proceeding or Tax Claim with respect to
the ownership or operations of the GP, the OP, any Property Subsidiary or the
Properties for any Pre-Closing Period, unless any such action would reasonably
be expected to result, directly or indirectly, in a material adverse Tax effect
or a liability or material increase in liability to Mack-Cali for any Tax
period, in which case, such action may not be taken without Mack-Cali’s consent.

 

The JVLLC shall have the right to control the defense, settlement or compromise
of any Proceeding or Tax Claim with respect to the ownership or operations of
the JVLLC, the GP, the OP, any Property Subsidiary or the Properties for any
Post-Closing Period, unless any such action would reasonably be expected to
result in a material adverse Tax effect or a liability or material increase in
liability to the Gale SLG Transferors or Mack-Cali for any Tax period, in which
case, such action may not be taken without the Gale SLG Transferors’ consent and
Mack-Cali’s consent.  Notwithstanding the foregoing, (i) each such party shall
keep the other parties, including, without limitation, Mack-Cali, duly and
contemporaneously informed of the progress of any Tax Claim or Proceeding under
its control to the extent that such Proceeding or Tax

 

52

--------------------------------------------------------------------------------


 

Claim could directly or indirectly materially affect (adversely or otherwise)
the Gale SLG Transferors or Mack-Cali and shall afford the Gale SLG Transferors
or Mack-Cali the right to review and comment on any and all submissions made to
any taxing authority with respect to such Tax Claim or Proceeding and shall
consider any such comments in good faith, and (ii) subject to the balance of
this Section 19(c), neither the Gale SLG Transferors nor the JVLLC shall consent
to the entry of any judgment or enter into any settlement with respect to a Tax
Claim or Proceeding without the prior written consent of the Gale SLG
Transferors or Mack-Cali, as applicable.  As a condition to withholding its
consent to a settlement proposal (i) a party must have a reasonable basis to
believe that such settlement would have a material adverse Tax effect or
material increase in liability to such party, and (ii) a party must believe,
based on the advice of a nationally recognized accounting or law firm, that it
is more likely than not that the position asserted by the party seeking consent
would prevail if it were to be asserted in a judicial proceeding.  A party
withholding its consent to a settlement proposal shall assume the subsequent
costs of defending and asserting the positions asserted by such party in a
judicial proceeding, shall have the right to control such proceeding and shall
indemnify the other party for any Taxes and related interest and penalties
resulting from a subsequent judgment in excess of the amounts that would have
been imposed pursuant to the rejected settlement (but not any other costs
associated with such proceeding or any other issues involved therein).

 

(d)           From and after the Closing, the parties shall provide each other
with such assistance as may reasonably be requested by any of them in connection
with (i) the preparation of a Tax Return, election, consent or certificate
required to be prepared by any party hereto or (ii) any Tax Claim or
Proceeding.  Such assistance shall include making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder and shall include providing copies of any
relevant Tax Returns and supporting work schedules.

 

20.          MISCELLANEOUS.

 

(a)           Mack-Cali shall have no right to assign its rights or obligations
under this Agreement except for an assignment at Closing to one or more
controlled affiliates of Mack-Cali, provided that such assignees shall expressly
assume all obligations and liabilities of Mack-Cali hereunder.  Each of the Gale
SLG Transferors may assign its rights to an affiliate, to which such Gale SLG
Transferor transfers all right, title and interest in the GP and the OP, or
Challenger Owner, as applicable, immediately prior to Closing; provided that
such Gale SLG Transferor shall not thereby be relieved from any of its
obligations or liabilities under this Agreement (whether arising before or after
Closing ) and such assignee shall expressly assume all obligations and
liabilities of the Applicable Gale SLG Transferors hereunder.

 

(b)           No party to this Agreement shall make, or cause to be made, any
press release or public announcement in respect of this Agreement or the
transactions contemplated by this Agreement or otherwise communicate with any
news media without the prior written consent of the other parties unless
otherwise required by law or applicable stock exchange regulation, and the
parties to this Agreement shall cooperate as to the timing and contents of any
such press release, public announcement or

 

53

--------------------------------------------------------------------------------


 

communication.  The provisions of this Section 20(b) shall survive the Closing
and termination of this Agreement.

 

(c)           If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to either party hereto.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.

 

(d)           This Agreement (including the Exhibits and the Schedules)
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between the Gale SLG Transferors and
Mack-Cali with respect to the subject matter hereof and thereof, including the
Letter of Intent dated February 3, 2006 between Mack-Cali Realty Acquisition
Corp., The Gale Company, L.L.C. and SL Green Realty Corp.

 

(e)           This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, the Gale SLG Transferors and
Mack-Cali or (b) by a waiver in accordance with Section 20(f).

 

(f)            Any party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other party, (b)
waive any inaccuracies in the representations and warranties of the other party
contained herein or in any document delivered by the other party pursuant
hereto, or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein.  Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby.  Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement.  The failure of either party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights.

 

(g)           This Agreement shall be binding upon and inure solely to the
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied is intended to or shall confer
upon any other person any legal or equitable right, benefit or remedy of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.

 

(h)           Unless otherwise specified in this Agreement, all references to
currency, monetary values and dollars set forth herein shall mean United States
(U.S.) dollars and all payments hereunder shall be made in United States
dollars.

 

54

--------------------------------------------------------------------------------


 

(i)            This Agreement and all others arising out of or relating to this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, except to the extent that the laws of the State in which
any Property is located dictate that its laws shall govern the issue in
dispute.  All actions arising out of or relating to this Agreement shall be
heard and determined exclusively in any New York federal court sitting in the
Borough of Manhattan of the City of New York; provided, however, that if such
federal court does not have jurisdiction over such action, such action shall be
heard and determined exclusively in any New York state court sitting in the
Borough of Manhattan of the City of New York.  Consistent with the preceding
sentence, the parties hereto hereby (a) submit to the exclusive jurisdiction of
any federal or state court sitting in the Borough of Manhattan of the City of
New York for the purpose of any action arising out of or relating to this
Agreement brought by any party hereto and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
action is brought in an inconvenient forum, that the venue of the action is
improper, or that this Agreement or the transactions contemplated by this
Agreement may not be enforced in or by any of the above-named courts.  The
provisions of this Section 20(i) shall survive the Closing and the termination
of this Agreement.

 

(j)            The parties hereto hereby waive to the fullest extent permitted
by applicable law any right they may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated by this Agreement.  Each of the
parties hereto hereby (a) certifies that no representative, agent or attorney of
the other party has represented, expressly or otherwise, that such other party
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into this Agreement and the
transactions contemplated by this Agreement, as applicable, by, among other
things, the mutual waivers and certifications in this Section 20(j).  The
provisions of this Section 20(j) shall survive the Closing and the termination
of this Agreement.

 

(k)           This Agreement may be executed and delivered (including by
facsimile transmission or portable document format (PDF)) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

 

(l)            This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that the Agreement may
have been prepared primarily by counsel for one of the parties, it being
recognized that both the Gale SLG Transferors and Mack-Cali have contributed
substantially and materially to the preparation of this Agreement.  The
provisions of this Section 20(l) shall survive the Closing.

 

(m)          If, under the terms of this Agreement and the calculation of the
time periods provided for herein, the Closing Date or any other date to be
determined under

 

55

--------------------------------------------------------------------------------


 

this Agreement should fall on a day that is not a Business Day then such date
shall be extended to the next succeeding Business Day.

 

(n)           All parties shall hold both the terms and conditions of this
Agreement and its existence as confidential information and will not disclose
such terms, conditions or existence, or the fact that negotiations are taking
place, to any third party without the other parties’ prior written consent,
except to the extent necessary to comply with law or to conform to any party’s
general custom and practice.  The provisions of this Section 20(n) shall survive
the Closing and the termination of this Agreement.

 

(o)           In connection with the Transaction, the Gale SLG Transferors shall
be responsible for their attorneys’ fees, all real estate transfer taxes, all
costs incurred to repay or satisfy any liens affecting any Property or
membership interests in any Owner, assumption fees and expenses payable to
lender in respect of the Debt Assumption pursuant to the documents evidencing
the Existing Fixed Rate Debt, prorations and apportionments as set forth in
Section 15 and one half of all reasonable escrow fees.  In connection with the
Transaction, Mack-Cali shall be responsible for its attorneys’ fees, all title
insurance and survey costs, the costs of its due diligence investigations,
prorations and apportionments as set forth in Section 15 and one-half of all
reasonable escrow fees.  Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be borne by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.  The provisions of this Section 20(o) shall survive the Closing and
the termination of this Agreement.

 

(p)           From and after the Closing Date, the parties hereto shall take
such further actions and execute and deliver such further documents and
instruments as may be reasonably requested by the other parties and are
reasonably necessary to provide the respective parties hereto the benefits
intended to be afforded hereby.  The provisions of this Section 20(p) shall
survive Closing.

 

(q)           Neither Mack-Cali nor any of its affiliates has engaged in any
dealings or transactions, directly or indirectly, (a) in contravention of any
U.S., international or other money laundering regulations or conventions,
including the United States Bank Secrecy Act, the United States Money Laundering
Control Act of 1986, the United States International Money Laundering Abatement
and Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act (50 U.S.C.
§1 et seq., as amended), or any foreign asset control regulations of the United
States Treasure Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, or (b) in
contravention of Executive Order No. 13224 dated September 24, 2001 issued by
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten To Commit, or Support
Terrorism), as may be amended or supplemented from time to time or on behalf of
terrorists or terrorist organizations.

 

56

--------------------------------------------------------------------------------


 

(r)           Notwithstanding anything to the contrary contained in this
Agreement, it is understood and agreed that none of the employees, directors,
officers, members, partners, managers, principals, consultants, shareholders,
advisors, attorneys, or agents of any of the Gale SLG Transferors or their
affiliates, shall have any personal liability or obligation whatsoever for
obligations under this Agreement or under any documents delivered at Closing,
and the individual assets of such parties shall not be subject to any claims of
any person relating to such obligations.  Notwithstanding anything to the
contrary contained in this Agreement, it is understood and agreed that none of
the employees, directors, officers, members, partners, managers, principals,
consultants, shareholders, advisors, attorneys or agents of Mack-Cali shall have
any personal liability or obligation whatsoever for any obligations under this
Agreement of under any documents delivered at Closing, and the individual assets
of such parties shall not be subject to any claims of any person relating to
such obligations.  However, the foregoing shall not in any way limit the
parties’ obligations and liabilities under this Agreement.  The provisions of
this Section 20(r) shall survive the Closing and the termination of this
Agreement.

 

(s)           Gale SLG understands that Mack-Cali may seek to structure its
acquisition of one or more of the Challenger Property, the Waterview Property or
the Thornall Property in such a way that will afford Mack-Cali an opportunity to
take advantage of the provisions of Code Section 1031 governing tax free
exchanges and reorganizations.  Gale SLG shall cooperate with Mack-Cali in such
efforts, which cooperation shall be at Mack-Cali’s expense, except as otherwise
set forth below.  Without limiting the generality of the foregoing, (i) the
parties hereto shall, at Mack-Cali’s request, sever this Agreement into separate
agreements (each, a “Severed Contract”) for the Waterview Interest, Challenger
Interest, Thornall Interest and Mack-Cali Interest, respectively and (ii) the
applicable Gale SLG Transferor, as directed by Mack-Cali, shall transfer the
Challenger Interest, the Waterview Interest or the Thornall Interest, as
applicable, at Closing to one or more Qualified Intermediaries (as defined in
the Code) and not to Mack-Cali.  The Severed Contracts shall reflect all of the
terms and provisions of this Agreement with respect to the Properties covered
thereby and drafts thereof shall be prepared by Mack-Cali’s attorneys, subject
to review and approval by Gale SLG and its counsel (it being understood that
Gale SLG shall bear its own legal fees with respect to such review and
approval).  Mack-Cali reserves the right, in effectuating such like-kind
exchanges, to assign its rights, but not its obligations, under this Agreement
with respect to the Challenger Interest, the Waterview Interest or the Thornall
Interest, as applicable, at Closing to such Qualified Intermediaries, and Gale
SLG hereby consents to such assignment.  Mack-Cali shall indemnify, defend and
hold the Gale SLG Transferors harmless from and against any and all costs, loss,
liability and expenses, including attorneys’ fees and costs, arising out of or
in connection with any such like-kind exchange and any related matter arising by
reason of Gale SLG’s obligations under this paragraph.

 

21.          TROY TRANSACTION.

 

(a)           Mack-Cali acknowledges that Gale SLG is currently pursuing a
transaction with respect to recapitalizing the OP’s interest in the Troy
Properties.  It is

 

57

--------------------------------------------------------------------------------


 

currently contemplated that the OP will contribute its membership interest in
the Troy Entities of to a to-be-formed joint venture (the “Troy JV”) between a
newly-formed wholly-owned subsidiary of the OP, and an affiliate of Transwestern
Investment Company, L.L.C. in exchange for certain common equity and preferred
equity interests in the Troy JV having an Agreed Value of $9,500,000.00.

 

(b)           Mack-Cali hereby acknowledges, agrees and consents to the
transaction described in Section 21(a), and/or any other transaction with
respect to the disposition, refinancing or recapitalization, in whole or in
part, of the Troy Entities or the Troy Properties (in any case, a “Troy
Transaction”) as may be entered into by Gale SLG, the OP, Portfolio Mezz or the
Troy Entities in the sole and absolute discretion of Gale SLG.

 

(c)           Notwithstanding anything to the contrary contained herein, Gale
SLG shall be permitted to pursue any Troy Transaction or series of Troy
Transactions, to execute, deliver and perform under such contracts and
agreements with respect thereto on behalf of itself, the OP, Portfolio Mezz or
the Troy Entities as Gale SLG may deem advisable in its sole and absolute
discretion, to transfer, finance, encumber or otherwise pledge the Troy
Properties or the membership interests in the Troy Entities or take any other
action with respect to the Troy Entities in each in whole or in part or the Troy
Properties as Gale SLG shall determine in its sole and absolute discretion.

 

(d)           If a Troy Transaction closes on or before Closing hereunder, the
Clause C Amount shall be adjusted to equal the Applicable Percentage Share of
the net equity value of the OP’s then-remaining interest, direct or indirect, in
the Troy Properties.

 

[Signature Page Follows]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

 

GALE SLG PARTIES:

 

 

 

Gale SLG NJ LLC, a Delaware limited

 

liability company

 

 

 

By:

/s/ STANLEY C. GALE

 

 

Name: Stanley C. Gale

 

Title: President

 

 

 

Gale SLG NJ Mezz LLC, a Delaware limited

 

liability company:

 

 

 

 

 

By:

/s/ STANLEY C. GALE

 

 

Name: Stanley C. Gale

 

Title: President

 

 

 

Gale SLG Ridgefield Mezz LLC, a Delaware

 

limited liability company

 

 

 

 

 

By:

/s/ STANLEY C. GALE

 

 

Name: Stanley C. Gale

 

Title: President

 

 

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

 

59

--------------------------------------------------------------------------------


 

 

MACK-CALI:

 

 

 

Mack-Cali Ventures L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

Mack-Cali Realty, L.P., Sole Member

 

 

 

 

 

 

 

By:

Mack-Cali Realty Corporation, General Partner

 

 

 

 

 

By:

/s/ MITCHELL E. HERSH

 

 

 

 

 

 

 

Name:

Mitchell E. Hersh

 

 

Title:

President and Chief Executive Officer

 

60

--------------------------------------------------------------------------------